EXECUTION VERSION

PURCHASE AND SALE AGREEMENT
by and among
JEN I, L.P.
and
MUNICIPAL MORTGAGE & EQUITY, LLC
and
MMA EQUITY CORPORATION
and
MMA FINANCIAL TC CORP.
and
MUNIMAE TEI HOLDINGS LLC
Dated as of June 26, 2009

PURCHASE AND SALE AGREEMENT

PURCHASE AND SALE AGREEMENT, dated as of June 26, 2009, by and among JEN I,
L.P., a Delaware limited partnership (“Purchaser”), Municipal Mortgage & Equity,
LLC, a Delaware limited liability company (“Parent”), MMA Equity Corporation, a
Florida Corporation and an indirect wholly owned Subsidiary of Parent (“MMAEC”),
MMA Financial TC Corp., a Delaware corporation and an indirect wholly owned
Subsidiary of Parent (together with MMAEC, the “Sellers” and, each, a “Seller”
and Parent and the Sellers, collectively, the “Seller Parties”), and MuniMae TEI
Holdings LLC, a Maryland limited liability company and a wholly owned Subsidiary
of Parent (“Guarantor”).

RECITALS:

WHEREAS, the Sellers are or will be the direct or indirect owners of all of the
outstanding common stock or other equity or ownership interests in the Subject
Entities, except for equity interests equal to 10% of the outstanding equity
interests in MMA Financial BFG Investments, LLC that are held by certain former
employees of the Business (as described herein) (such common stock or other
equity interests, excluding such equity interests held by such former employees,
the “Entity Interests”);

WHEREAS, Sellers are or will be the direct or indirect owners of the equity or
other ownership interests in the LIHTC Funds as set forth on Exhibit B to
Section 3.4(b) of the Seller Disclosure Schedule (the “Fund Interests”);

WHEREAS, the Sellers, through certain of their direct and indirect Subsidiaries,
operate a housing and community investment business (the “Business”) that
(i) aggregates, syndicates and manages portfolios of low income housing tax
credit and assisted multi family properties and (ii) manages such properties and
other assets related to the operation of such properties and the investment
vehicles through which such properties and other assets are owned and/or
operated;

WHEREAS, Parent, through its representatives and agents, including Lazard Freres
& Co. LLC (“Lazard”), as its financial advisor, engaged in a multi stage
competitive auction sale process through which potential acquirors of the
Business were contacted and solicited to submit proposals to acquire the
Business;

WHEREAS, in connection with such sale process, bids to acquire the Business were
submitted by potential acquirors, including Purchaser;

WHEREAS, after extensive negotiations and discussions between representatives of
Parent and such potential acquirors and careful consideration by Parent’s Board
of Directors (the “Parent Board”), the Parent Board determined that Purchaser’s
proposal was the most attractive of the submitted proposals and instructed
representatives of Parent to pursue a sale of the Business substantially on the
terms outlined in such proposal;

WHEREAS, the Seller Parties and Purchaser have engaged in extensive arms length
negotiations and discussions with respect to the final terms and conditions upon
which Purchaser would acquire the Business, which terms and conditions are set
forth in this Agreement;

WHEREAS, the Seller Parties desire to sell or cause the sale of, and Purchaser
wishes to purchase, the Business through the acquisition of the Entity Interests
and the Fund Interests upon the terms and subject to the conditions set forth in
this Agreement;

WHEREAS, in connection with such purchase and sale, the parties hereto desire to
make certain representations, warranties, covenants and agreements as set forth
in this Agreement; and

WHEREAS, the respective Boards of Directors of the Seller Parties have
determined that this Agreement and the transactions contemplated hereby are
advisable and in the best interests of their respective stockholders and equity
holders and, accordingly, such Boards of Directors have approved this Agreement
and the transactions contemplated hereby;

NOW, THEREFORE, in consideration of foregoing premises, the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, and intending to be legally
bound, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1. Definitions.

(a) As used in this Agreement, the following terms shall have the following
meanings:

“Acquired Remainder Fund” means a Remainder Fund that is directly or indirectly
owned (in whole or in part) through Second Closing Interests.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person specified; provided
that, for the purposes of this definition, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
direct or indirect possession of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; provided, further, that the LIHTC Funds
and any other Person, the majority of the outstanding equity interests of which
are not directly or indirectly owned by the Seller Parties shall not be
considered “Affiliates” for purposes of Section 7.2 of this Agreement.

“Agreement” means this Purchase and Sale Agreement, together with the Exhibits
and Schedules attached hereto and the Seller Disclosure Schedule.

“Bankruptcy Event” means the occurrence of any of the following: (i) the
commencement of an involuntary proceeding or the filing of an involuntary
petition (A) seeking liquidation, reorganization or other relief in respect of
any Seller Party or any of its Affiliates that are involved in the Business
(including any Subject Entity or any Subsidiaries of a Subject Entity), or of a
substantial part of their respective assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar Law now or hereafter in effect,
or (B) effecting the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Seller Party or any of its
Affiliates that are involved in the Business (including any Subject Entity or
any Subsidiaries of a Subject Entity), or for a substantial part of their
respective assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall have been entered; or (ii) if any Seller Party or any of
its Affiliates that are involved in the Business (including any Subject Entity
or any Subsidiaries of a Subject Entity) (A) voluntarily commences any
proceeding or files any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar Law now or hereafter in effect, (B) consents to the institution of,
or fails to contest in a timely and appropriate manner, any proceeding or
petition described in the immediately preceding clause (i), (C) applies for or
consents to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for it or for a substantial part of its assets,
(D) files an answer admitting the material allegations of a petition filed
against it in any such proceeding, (E) makes a general assignment for the
benefit of creditors or (F) takes any action for the purpose of effecting any of
the foregoing described in the immediately preceding clause (i) or this clause
(ii).

“Bridge Loan Interest Expense” means the interest costs of the LIHTC Funds known
as MMA Financial Institutional Tax Credits XXX, LP (“ITC30”), MMA Financial
Institutional Tax Credits XXXI, LP (“ITC31”) and MMA Financial Institutional Tax
Credits XXXII, LP (“ITC32”) which are in excess of the interest costs allowable
under the applicable documents relating to loans or borrowings by such LIHTC
Funds previously accrued and in anticipation of, and which are secured by,
limited partner, member or other investor commitments to contribute capital, or
to otherwise invest in, such LIHTC Funds.

“Bridging Issue” means the lack of available bridge loan financing for each of
the equity contribution obligations of Symetra Life Insurance Company in the
LIHTC Fund known as ITC32 (the “Bridge Fund”).

“Bridge Resolution” shall mean, with respect to a Bridging Issue, the completion
by the Seller Parties or their Affiliates of one of the following alternatives
(it being understood that any, all or any combination of the following
alternatives may be used in respect of the Bridge Fund in the sole discretion of
the Sellers or their Affiliates), all upon terms and conditions reasonably
acceptable to Purchaser: (i) securing a bridge facility on commercially
reasonable terms with respect to the capital or other investment commitments to
the Bridge Fund in respect of which there is no bridge financing in place; or
(ii) modifying the documentation for any Person in which the Bridge Fund has
invested, to the extent the modification of such documentation is reasonably
required, in order that the equity contributions of the Bridge Fund to such
Person are delayed in a manner which will permit the Bridge Fund to generate a
set of cash flow projections that reasonably demonstrate (after taking into
account the amount and timing of all future equity contribution obligations of
the Bridge Fund’s investors, then existing bridge financing facilities, equity
contribution obligations of the Bridge Fund, and the funding of Bridge Loan
Interest Expense reimbursement by Purchaser at the Second Closing and
thereafter) that there will be sufficient cash available to the Bridge Fund to
satisfy its equity contribution obligations to all Persons in which it has made
an investment, to fund its reserves consistent with its Organizational Documents
and to pay all other third party expenses of the Bridge Fund on a timely basis;
or (iii) all of the equity contribution obligations to all Persons in which the
Bridge Fund has made a direct or indirect investment shall have been satisfied
and at such time the Bridge Fund shall have funded its reserves in accordance
with its Organizational Documents.

“Business Day” means any day other than a Saturday, Sunday or any day on which
banks located in the State of New York are authorized or required to be closed
for the conduct of regular banking business.

“Business Employees” means those individuals listed on Schedule II.

“Business Material Adverse Effect” means any of: (i) any change, fact,
circumstance or event that is, has, has had or would reasonably be likely to
have, a material adverse effect on the business, assets, results of operations
or condition (financial or otherwise) of the Subject Entities, their respective
Subsidiaries and the LIHTC Funds, taken as a whole, or the Business, taken as a
whole, other than any such effects due to or resulting from (except, in the case
of the immediately following clause (A), (B), (E) or (F), to the extent that any
such effect has a materially disproportionate effect on the Subject Entities,
their respective Subsidiaries and the LIHTC Funds, taken as a whole, or the
Business, taken as a whole, as compared to other comparable businesses in the
industries in which the Subject Entities, their respective Subsidiaries, and the
LIHTC Funds operate or the Business operates) (A) changes in general economic,
political or financial or securities market conditions in the United States,
(B) any change generally affecting the industries in which the Subject Entities,
the LIHTC Funds, or the Business operate, (C) the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this Agreement
in accordance with its terms, or in each case the announcement thereof, (D) any
act or omission by the Seller Parties or any of their Subsidiaries taken with,
and in accordance with, the written consent, direction or request of Purchaser,
(E) changes in Laws applicable to the Subject Entities, the LIHTC Funds, or the
Business or changes to GAAP, in each case occurring after the date of this
Agreement, (F) acts of war, armed hostilities or terrorism or any escalation or
worsening of any acts of war, armed hostilities or terrorism, or (G) any failure
of the Business to meet projections, forecasts, or revenue earning predictions
for any period that are prepared by Parent or its Subsidiaries for their
internal use or are published thereby; (ii) the occurrence of a Bankruptcy
Event; or (iii) a material adverse effect on the enforceability of any Seller
Party’s or any of its Affiliate’s obligations under this Agreement or the other
Transaction Documents or any Seller Party’s or any of its respective Affiliate’s
ability to perform its obligations under this Agreement or the other Transaction
Documents or to consummate the transactions contemplated by this Agreement or
the other Transaction Documents without material delay.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Plan” means a Plan that any of the Seller Parties or any of their
respective Affiliates or any ERISA Affiliate sponsors, maintains, has any
obligation to contribute to, has or may have liability under, or is otherwise a
party to, or that otherwise provides benefits for current or former Business
Employees, or current or former independent contractors who are or were
primarily engaged in the Business, or in either case their dependents and
beneficiaries.

“Deferred Compensation Agreements” means the deferred compensation agreements of
the Transferred Employees set forth on Schedule III.

“Encumbrances” means any and all liens, charges, security interests, mortgages,
pledges or other encumbrances, including any conditional sale agreement,
preemptive rights, right of first refusal or right of first offer.

“Environmental Law” means any and all federal, state, local, foreign and
international law relating to the protection of human health and safety, the
environment or natural resources or the handling, use, storage, transport,
disposal or Release of any Hazardous Substances, in each case as in effect from
time to time prior to the First Closing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any Person required at any particular time to be
aggregated with any Seller Party under Sections 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA.

“Escrow Agent” means the “Escrow Agent” under the Escrow Agreement.

“Escrow Agreement” means an Escrow Agreement, substantially in the form attached
as Exhibit C hereto, with such other and additional terms thereof as shall have
been reasonably agreed to by Parent and Purchaser.

“Expenses” means any and all costs and expenses accrued by, or on behalf of, any
Subject Entity or its respective Subsidiaries, or any LIHTC Fund with respect to
the operation of the Business; provided, that the costs and expenses set forth
on Schedule 1.1(a) which would otherwise be considered as Expenses of any
Subject Entity or its respective Subsidiaries, or any LIHTC Fund shall not be
considered “Expenses” for purposes of this definition.

“First Closing” means the closing of the sale and purchase of the First Closing
Interests as contemplated by this Agreement.

“First Closing Collection Period” means the period from and including January 1,
2009 through and including the First Closing Date.

“First Closing Date” means (i) July 17, 2009, provided that, in the event that
the conditions set forth in Sections 6.1(a) and 6.1(b) are satisfied or waived
after July 17, 2009, the First Closing shall take place on the second Business
Days after the date on which such conditions are satisfied or waived, or (ii) as
mutually agreed to by Parent and Purchaser, such other date on which the First
Closing occurs.

“First Closing Fund” means a Person that is directly or indirectly owned (in
whole or in part) through First Closing Interests.

“First Closing Interests” means: (i) the Entity Interests with respect to which
any and all third party and Governmental Authority consents and approvals
required to directly or indirectly transfer such interests to Purchaser (or its
designee) at the First Closing as contemplated by this Agreement shall have been
obtained on or prior to the third Business Day prior to the First Closing Date;
(ii) the Newco Interests of each Newco to which any Fund Interests shall have
been directly or indirectly transferred prior to the First Closing; (iii) the
Non-Consent Fund Interests; and (iv) the Required Consent Fund Interests with
respect to which any and all third party and Governmental Authority consents and
approvals required to directly or indirectly transfer such interests to
Purchaser (or its designee) at the First Closing as contemplated by this
Agreement shall have been obtained on or prior to the third Business Day prior
to the First Closing Date.

“First Closing Ticking Fee Amount” means $53,002.

“Fund Cash Balances” means cash reserves set aside by each LIHTC Fund for the
purpose of funding, among other things, its operations, commitments, obligations
and debts, including the payment of asset management fees, loan repayments and
property maintenance costs and expenses.

“GAAP” means accounting principles generally accepted in the United States as in
effect from time to time, consistently applied, except that (i) the Seller
Parties and their respective Subsidiaries involved in the Business do not apply
the consolidation accounting requirements of FIN 46 (R), “Consolidation of
Variable Interest Entities – An Interpretation of ARB No. 51” and EITF 04 5,
“Determining Whether a General Partner, or the General Partners as a Group,
controls a Limited Partnership or Similar Entity When the Limited Partners have
Certain Rights”, (ii) the Seller Parties and their respective Subsidiaries
involved in the Business prepare their financial statements on a pre tax basis
of accounting; therefore there is no provision for income tax expense reflected
in their financial statements, (iii) the Seller Parties have general corporate
overhead that would normally be allocated to their wholly owned Subsidiaries;
however these allocations were not made to their financial statements as the
Seller Parties have not finalized their allocation methodologies, (iv) the
Seller Parties have not prepared the necessary additional financial statements
(i.e. income statement, cash flow statement, statement of changes in
stockholders’ equity) and footnotes that would be a requirement of GAAP and
(v) the Seller Parties have not presented any measures representing the
likelihood of collection of any receivables.

“Governmental Authority” means any government or governmental or regulatory
entity, body thereof, or political subdivision thereof, whether federal, state,
local, foreign, or supranational, or any agency, instrumentality or authority
thereof (including HUD), or any court or arbitrator (public or private).

“GP Takeback Management Agreement” means a Management Agreement, containing such
terms as shall have been reasonably agreed to by Parent and Purchaser, pursuant
to which, among other things, Purchaser (or its designee) will manage each
Holdover GP Takeback and be entitled to all economic benefits or costs relating
thereto unless and until the Seller Parties exercise a GP Takeback Put Option
with respect to such Holdover GP Takeback.

“Hazardous Substance” means any substances defined as “hazardous” or “toxic” or
any other term of similar import under any Environmental Laws.

“HUD” means the U.S. Department of Housing and Urban Development.

“Indebtedness” means, with respect to any Subject Entity, LIHTC Fund or any of
its respective Subsidiaries, without duplication: (i) all outstanding
indebtedness of such Person for borrowed money, whether current or funded, or
secured or unsecured; (ii) all outstanding obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments or debt securities;
(iii) all outstanding indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (iv) all outstanding indebtedness of such Person
secured by a purchase money mortgage or other Encumbrance to secure all or part
of the purchase price of the property subject to such Encumbrance; (v) all
outstanding obligations under leases which shall have been or must be, in
accordance with GAAP, recorded as capital leases in respect of which such Person
is liable as lessee; (vi) any outstanding liability or other obligation of such
Person in respect of letters of credit; (vii) all interest, fees, prepayment
premiums and other expenses owed with respect to the indebtedness referred to
above; (viii) all indebtedness referred to above which is directly or indirectly
guaranteed by such Person or which such Person has agreed (contingently or
otherwise) to purchase or otherwise acquire or in respect of which it has
otherwise assured a creditor against loss; and (ix) any payments, fines, fees,
penalties or other amounts applicable to or otherwise incurred in connection
with or as a result of any prepayment or early satisfaction of any obligation
described in clauses (i) through (viii) above.

“Indemnified Party” means any Person claiming indemnification under any
provision of Article VII.

“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article VII.

“Information Technology Transition Costs” means all costs and expenses,
including but not limited to all consulting costs, licensing fees, royalties or
lease buy out fees incurred by the Seller Parties or Purchaser or any of their
respective Affiliates arising from the implementation, licensing, migration, set
up, assignment or transfer of the data, information technology hardware,
Intellectual Property and Software licenses, and subscriptions used in
connection with the Business, in connection with the transfer of the Business to
Purchaser under this Agreement, other than the costs incurred by Parent or any
of its Affiliates in relation to the provision of information technology and
data migration consulting services to be provided by Parent (or its Affiliates)
to Purchaser (or its Affiliates) pursuant to the Transitional Services
Agreement.

“Intellectual Property” means any or all of the following: (i) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations, continuations in
part, revisions, extensions and reexaminations thereof; (ii) all trademarks,
service marks, trade dress, logos, trade names, and corporate names, together
with all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications, registrations
and renewals in connection therewith; (iii) all copyrightable works, all
copyrights, and all applications, registrations and renewals in connection
therewith; (iv) all trade secrets and confidential business information and all
ideas, research and development, know how, formulas, compositions, technical
data, proprietary tools, designs, drawings, specifications, technology, systems,
databases, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals; (v) all computer software, including
object code, source code, data and related documentation (collectively,
“Software”); (vi) all domain name registrations and internet web sites and
content and Software included therein; (vii) all other proprietary rights;
(viii) all rights to recover for past infringements of any of the foregoing; and
(ix) all copies and tangible embodiments thereof (in whatever form or medium).

“Interim Measurement Date” means the date that Parent and Purchaser reasonably
calculate as being 17 days prior to the First Closing Date.

“Interim Paid Management Fees” means any and all Management Fee Amounts paid to
or for the benefit of, or otherwise received by, any Seller Party or any of its
Affiliates (including any Subject Entity, LIHTC Fund or any of their respective
Subsidiaries) from the commencement of the First Closing Collection Period
through and including the Interim Measurement Date.

“IRS” means the United States Internal Revenue Service.

“knowledge” means: (i) with respect to any Seller Party, the actual knowledge,
after due and diligent inquiry, of any of Michael L. Falcone, Stephen A.
Goldberg, Dara Hewat, Timothy Tarrant, Gregory B. Judge, James S. Dailey Jr.,
David E. Robbins, Marie Reynolds, Anthony Bertoldi, Armando Perez, Michael H.
Gladstone; and (ii) with respect to Purchaser, the actual knowledge, after due
and diligent inquiry, of any of Allen J. Anderson, Kenneth J. Cutillo and Daniel
Rubin.

“Landlord” means SP 101 Arch, LLC as the landlord under the Real Property Lease.

“Law” means any foreign, federal, state or local law, statute, code, ordinance,
rule or regulation of any Governmental Authority.

“Lease Estoppel” means a form of estoppel certificate relating to the Real
Property Lease, in form and substance reasonably satisfactory to Purchaser.

“Lease Resolution Documents” means any and all documents, agreements or
instruments that are reasonably necessary to consummate the Lease Resolution,
including, without limitation, the Lease Estoppel and any applicable consents of
the Landlord and (a) if the Sublease Resolution shall occur in accordance with
and pursuant to the terms of Section 5.6(b) of this Agreement, the Sublease and
the Non-Disturbance Agreement, or (b) if the Direct Lease Resolution shall occur
in accordance with and pursuant to the terms of Section 5.6(a) of this
Agreement, the Partial Assignment or the New Lease.

“Leased Real Property” means the premises that are leased under the Real
Property Lease.

“LIHTC Funds” means the entities set forth in Schedule I.

“Losses” means any and all losses, fines, fees, penalties, deficiencies,
liabilities, claims, demands, judgments, settlements and costs and expenses
(including reasonable attorneys’ fees and disbursements); provided, however,
that, except as otherwise provided in the immediately following proviso, in no
event shall any Losses include special, speculative, punitive, indirect or
consequential damages or lost profits; provided, further, however, that,
notwithstanding anything to the contrary contained in this Agreement, (a) any
diminution in value, and any other adverse effect, suffered, incurred or
experienced by or with respect to (i) any equity or other ownership interests in
any LIHTC Fund or any other Person, the majority of the outstanding equity
interests of which are not directly or indirectly acquired by Purchaser (or its
designee) pursuant to this Agreement, that are directly or indirectly acquired
by Purchaser (or its designee) pursuant to this Agreement, or (ii) any Second
Closing Interests (for the avoidance of doubt, whether suffered, incurred or
experienced before, at or after the Second Closing) shall be deemed Losses for
all purposes under this Agreement, and (b) any adverse effect on the ability of
any LIHTC Fund, or of any other Person, the majority of the outstanding equity
interests of which are not directly or indirectly owned by the Seller Parties or
otherwise directly or indirectly acquired by Purchaser pursuant to this
Agreement, to pay any Management Fee Amounts or any other amounts payable to any
general partner (or Person in a similar capacity), manager or operator (or
Person in a similar capacity) of such LIHTC Fund or of any such other Person
when due (for the avoidance of doubt, whether before, at or after the First
Closing).

“LP Sale Proceeds” means the distributions in the aggregate amount of $2,000,000
directly or indirectly received by Parent in connection with the sale of Desert
Palms (Coachella Investors) in Coachella, California and Mountain View
Apartments (Beaumont Investors) in Beaumont, California by BF California, L.P.,
a Subsidiary of the Seller Parties.

“Management Agreement” means a Management Agreement, containing such terms as
shall have been reasonably agreed to by Parent and Purchaser, pursuant to which
an Affiliate of Purchaser that is reasonably acceptable to Parent will manage
the Remainder Funds, the Subject Entities (other than the Newcos), certain
Merrill Lynch guaranteed funds, certain Project Partnerships, and certain bond
financed assets, in each case as described in such Management Agreement.

“Management Fee Amounts” means any and all asset management fees, fund salary
reimbursement and third party asset management fees or other distributions or
payments payable by any LIHTC Fund, other than the LP Sale Proceeds, to the
general partner, managing member (or Person in a similar position), as
applicable, of such LIHTC Fund.

“Newco Interests” means all of the outstanding equity or other ownership
interests in the Newcos.

“Newcos” means, collectively, WCM Newco, LLC, BFG Newco, LLC, MEC Newco, LLC,
MAH Newco, LLC and BFRP Newco, LLC, each of which is a Delaware limited
liability company.

“Non-Consent Fund Interests” means the Fund Interests set forth on Schedule VI.

“Organizational Documents” means, with respect to any Person, the certificate of
formation, certificate of incorporation, certificate of limited partnership,
bylaws, limited liability company or operating agreement, limited partnership
agreement or other governing or constituent documents of such Person.

“Permit” means any permit, license, franchise, approval, consent, registration,
clearance, variance, exemption, order, certificate or authorization issued or
granted by, under the authority of or pursuant to any Governmental Authority or
Law.

“Permitted Encumbrances” means (i) Encumbrances for Taxes or other governmental
charges not yet due and payable, or which are being contested in good faith and
described on Schedule 1.1(b), (ii) mechanics’, carriers’, warehousemen’s,
workers’ and other similar Encumbrances arising or incurred in the ordinary
course of business or that are being contested in good faith, (iii) Encumbrances
on assets incurred to finance the acquisition of such assets or the construction
of improvements thereon, (iv) easements, rights of way, building, zoning and
other similar encumbrances or title defects, (v) restrictions on transfers of
the First Closing Interests after the First Closing and restrictions on
transfers of the Second Closing Interests after the Second Closing, in each
case, as set forth in the Organizational Documents of the Subject Entities, the
LIHTC Funds and their respective Subsidiaries or as otherwise imposed by the
applicable requirements of HUD or state housing agencies, (vi) restrictions on
transfers of the Assets after the First Closing pursuant to the contracts and
agreements governing the rights in or to such Assets, and (vii) Encumbrances on
assets that are not material to the Business which are incurred in the ordinary
course of business.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited or unlimited liability company, proprietorship, trust,
joint venture, other business entity or Governmental Authority.

“Plan” means any employment, consulting, bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, phantom stock, equity (or equity
based), leave of absence, layoff, vacation, day or dependent care, legal
services, cafeteria, life, health, medical, dental, vision, welfare, accident,
disability, workmen’s compensation or other insurance, severance, separation,
termination, change of control, collective bargaining or other benefit plan,
understanding, agreement, practice, policy or arrangement of any kind, and
whether or not subject to ERISA, including any “employee benefit plan” within
the meaning of Section 3(3) of ERISA.

“Pre-Closing Tax Period” means: (i) with respect to the Subject Entities, the
First Closing Funds and their respective Subsidiaries that are directly or
indirectly acquired by Purchaser (or its designee) at the First Closing, any
taxable period ending on or before the First Closing Date and, with respect to
any taxable period that includes (but does not end on) the First Closing Date,
the portion ending on and including the First Closing Date; and (ii) with
respect to the Subject Entities, the Acquired Remainder Funds and their
respective Subsidiaries that are directly or indirectly acquired by Purchaser
(or its designee) at the Second Closing, any taxable period ending on or before
the Second Closing Date and, with respect to any taxable period that includes
(but does not end on) the Second Closing Date, the portion ending on and
including the Second Closing Date.

“Project Partnerships” means any Person in which any LIHTC Fund has a direct or
indirect investment and which directly or indirectly owns any interest in any
low income housing tax credit project.

“Purchaser Leased Space” means the entire 13th and 14th floors of the Leased
Real Property as more particularly described in the Real Property Lease.

“Purchaser Material Adverse Effect” means a material adverse effect on the
enforceability of Purchaser’s obligations under this Agreement or the other
Transaction Documents or Purchaser’s ability to perform its obligations under
this Agreement or the other Transaction Documents or to consummate the
transactions contemplated by this Agreement or the other Transaction Documents
without material delay.

“Real Property Lease” means the lease agreement, dated as of June 1, 2005 and
entered into between Parent (as tenant) and Landlord.

“Release” means any releasing, spilling, leaking, discharging, disposing of,
pumping, pouring, emitting, emptying, injecting, leaching, dumping or allowing
to escape in violation of any Environmental Law.

“Remainder Agreements” means the Material Contracts requiring consent as set
forth on Schedule VI with respect to which all third party consents and
approvals required to transfer such Material Contracts to Purchaser (or its
designee) as contemplated by this Agreement shall not have been obtained on or
prior to the Third Business Day prior to the First Closing Date.

“Remainder Funds” means: (i) the Required Consent Fund Interests set forth on
Schedule V with respect to which all third party and Governmental Authority
consents and approvals required to transfer such interests to Purchaser (or its
designee) as contemplated by this Agreement shall not have been obtained on or
prior to the third Business Day prior to the First Closing Date; and (ii) the
LIHTC Funds known as Fund 2040 — MMAFGAFH1 — MMA Affordable Housing Fund 1 and
2041 — MMAFGAFH2 — MMA Financial Guaranteed Affordable Housing Fund 2.

“Remainder Funds Restructuring” means the actions to be taken and the
transactions to be effected by the Seller Parties and their respective
Affiliates to cause the Remainder Funds to not be transferred to Purchaser (or
its designee) at the First Closing, which actions and transactions shall be
taken and effected on terms and conditions reasonably satisfactory to Purchaser.

“Remainder Fund Valuation Amount” means, with respect to each LIHTC Fund and
Subject Entity set forth on Schedule V, the amount set forth opposite the name
of such LIHTC Fund or Subject Entity on Schedule V in the column titled “Fund
Valuation Amount.”

“Remainder Fund Withholding Amount” means an amount equal to the sum of the
Remainder Fund Valuation Amounts with respect to all of the Remainder Funds

“Required Consent Fund Interests” means the Fund Interests set forth on Schedule
V.

“Restructuring” means the actions to be taken and the transactions to be
effected by the Seller Parties and their respective Affiliates set forth on
Exhibit B (subject to modifications thereto, as necessary, to exclude or include
Entity Interests and Required Consent Fund Interests dependant upon whether all
third party and Governmental Authority consents and approvals required to
directly or indirectly transfer such interests to Purchaser (or its designee) as
contemplated by this Agreement shall have been obtained), which actions and
transactions shall be taken and effected on terms and conditions reasonably
satisfactory to Purchaser.

“Second Closing” means the closing of the sale and purchase of the Second
Closing Interests as contemplated by this Agreement.

“Second Closing Date” means August 31, 2009 or, as mutually agreed to by Parent
and Purchaser, such other date on which the Second Closing occurs.

“Second Closing Interests” means: (i) the Entity Interests that are not First
Closing Interests and with respect to which any and all third party and
Governmental Authority consents and approvals required to directly or indirectly
transfer such interests to Purchaser (or its designee) at the Second Closing as
contemplated by this Agreement shall have been obtained on or prior to the third
Business Day prior to the Second Closing Date; (ii) the Remainder Funds, in each
case, with respect to which all third party and Governmental Authority consents
and approvals required to directly or indirectly transfer such interests to
Purchaser (or its designee) as contemplated by this Agreement shall have been
obtained on or prior to the third Business Day prior to the Second Closing Date;
and (iii) any Holdover GP Takeback with respect to which all third party and
Governmental Authority consents and approvals required to directly or indirectly
transfer such Holdover GP Takeback to Purchaser (or its designee) as
contemplated by this Agreement shall have been obtained on or prior to the third
Business Day prior to the Second Closing Date.

“Second Closing Restructuring” means the actions to be taken and the
transactions to be effected by the Seller Parties and their respective
Affiliates to cause the Remainder Funds with respect to which Second Closing
Interests will not be directly or indirectly acquired by Purchaser (or its
designee) at the Second Closing to not be transferred to Purchaser (or its
designee) at the Second Closing, which actions and transactions shall be taken
and effected on terms and conditions reasonably satisfactory to Purchaser.

“SLP” means MMA Special Limited Partner, Inc. or SLP, Inc. (as applicable).

“Subject Entities” means the companies set forth on Schedule IV and the Newcos.

“Subsidiary” means, with respect to any specified Person, any other Person:
(i) of which such specified Person owns, directly or indirectly, more than 50%
of the equity or other ownership interests in such other Person; (ii) of which
such specified Person or any other Subsidiary of such specified Person is a
general partner; or (iii) of which securities, or equity or other ownership
interests, having ordinary voting power to elect a majority of the board of
directors (or other governing body) thereof or other Persons performing similar
functions with respect to such other Person are owned, directly or indirectly,
by such specified Person and/or one or more of such specified Person’s
Subsidiaries; provided, that entities which would otherwise be considered as
Subsidiaries of the LIHTC Funds (including the Project Partnerships) shall not
be considered “Subsidiaries” for purposes of this Agreement, other than for
purposes of Section 3.11(d) (under which Section such entities shall be
considered “Subsidiaries” of the LIHTC Funds); provided, further, that, subject
to the provisions of the definition of “Losses” (above), the LIHTC Funds and any
other Person, the majority of the outstanding equity interests of which are not
directly or indirectly owned by the Seller Parties shall not be considered
“Subsidiaries” for purposes of Section 7.2 of this Agreement.

“Tax” and “Taxes” means: (i) any and all taxes, levies, fees, duties and charges
of any kind, whether or not imposed including U.S. federal, state, county, local
and foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added and alternative minimum taxes, as well as
any interest, penalty, or addition to such taxes, imposed by a Governmental
Authority in connection therewith or with respect thereto, whether or not
disputed; (ii) liability for the payment of any amounts of the type described in
the immediately preceding clause (i) as a result of being a member of an
affiliated, consolidated, combined, unitary or aggregate group; and
(iii) liability for the payment of any amounts as a result of an express or
implied obligation to indemnify any other Person with respect to the payment of
any amounts described in the immediately preceding clause (i) or (ii).

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes required to be filed with a
Governmental Authority (a “Tax Authority”), including any schedule or attachment
thereto, and including any amendment thereof.

“Transaction Documents” means this Agreement, the Transitional Services
Agreement, the Management Agreement, the Lease Resolution Documents, the Escrow
Agreement, each Letter of Credit, each Substitute Letter of Credit, the GP
Takeback Management Agreement and any other document, agreement or instrument
executed and/or delivered pursuant to or in connection with this Agreement or
the transactions contemplated hereby.

“Transitional Services Agreement” means a Transitional Services Agreement,
substantially in the form attached as Exhibit A hereto, with such other and
additional terms thereof as shall have been reasonably agreed to by Parent and
Purchaser.

Section 1.2. Other Defined Terms.

(a) Other terms defined are in the other parts of this Agreement indicated
below:

     
“10% Holders”
“Accrued Expenses”
“Acquisition Proposal”
“Adjustment Amounts”
“Advance Loans”
“Ambac Funds”
“Ambac Letter of Credit”
“Assignee”
“Assets”
“Assumed Liabilities”
“BLIE Amount”
“BLIE Objection Notice”
“BLIE Objection Period”
“BLIE Statement”
“Bridge Fund”
“Business”
“Business Intellectual Property”
“COBRA”
“Collateral Amount”
“Collateral Amount Escrow”
“Confidential Information”
“Credit Support Arrangements”
“De Minimis Claim”
“Deductible”
“Direct Lease Resolution”
“Entity Interests”
“Environmental Liabilities”
“Escrow Agent”
“Escrow Agreement”
“Escrow Substitution”
“Excluded Assets”
“Excluded Liabilities”
“February Cumulative Interest Amount”
“Fiduciary Duty Action”
“Fiduciary Duty Action Dispute Notice”
“Fiduciary Duty Action Notice”
“Financial Statement”
“Firm”
“First Closing Purchase Price”
“Fundamental Representations”
“Fund Cash Balance Certificate”
“Fund Interests”
“Future Interest Amount”
“GP Takebacks”
“GP Takeback Consent”
“GP Takeback Put Option”
“Guarantor”
“Holdover GP Takebacks”
“Indemnity Amount”
“Interest Rate”
“Interim Accrued Expenses”
  3.3(a)
2.3(c)
5.12
2.3(c)
3.5(c)
5.9(c)
5.9(c)
5.6(a)
2.1(a)(i)
2.1(a)(ii)
2.3(j)
2.3(j)
2.3(j)
2.3(j)
Definition of Bridging Issue
RECITALS
3.12(a)
5.7(i)
2.4(a)(i)
2.4(a)(i)
5.13
5.9(b)
7.4
7.4
5.6(a)
RECITALS
3.14
2.3(b)
2.4(a)(i)
2.4(c)
2.1(a)(iii)
2.1(a)(iv)
2.3(a)
5.1(q)
5.1(q)
5.1(q)
3.5(a)
2.3(e)
2.2(a)
7.1(a)
5.14
RECITALS
2.3(a)
2.5
2.5
2.5(c)
Preamble
2.5(a)
7.4
2.3(l)
2.3(a) “ITC30”Definition of Bridge Loan Interest Expense
“ITC31”Definition of Bridge Loan Interest Expense
“ITC32”Definition of Bridge Loan Interest Expense
“ITC35”Definition of Bridge Loan Interest Expense

“Lazard”
“LC Substitution”
“Lease Resolution”
“Letter of Credit”
“Licensed Software”
“Material Contract”
“MMAEC”
“New Lease”
“Non-Disturbance Agreement”
“Objection Notice”
“Objection Period”
“Option Exercise Fee”
“Option Period”
“Owned Business Intellectual Property”
“Owned Proprietary Software”
“Paid Expense Amount”
“Paid Interim Expense Amount”
“Paid Interest Amount”
“Paid Management Fees”
“Parent”
“Partial Assignment”
“Parent Board”
“Parent’s Savings Plan”
“Preliminary First Closing Statement”
“Proposed First Closing Statement”
“Purchaser’s Savings Plan”
“Allocation Statement”
“Purchaser”
“Purchaser Indemnified Parties”
“Put Option Closing”
“Put Option Fund”
“Put Option Notice”
“Put Option Purchase Price”
“Remainder Fund Put Option”
“Remainder Fund Put Option Period”
“Representative”
“Second Closing Purchase Price”
“Seller”
“Seller Disclosure Schedule”
“Seller Indemnified Parties”
“Seller Parties”
“Seller Representative”
“Sellers”
“Software”
“Stock Awards”
“Straddle Period”
“Sublease”
“Sublease Resolution”
“Substitute Letter of Credit”
“Subtenant”
“Tax Authority”
“Termination Option”
“Ticking Fee Escrow”
“Transferred Employees”
  RECITALS
2.4(b)
5.6(b)
2.4(a)(i)
3.12(c)
3.11(a)
Preamble
5.6(a)
5.6(b)
2.3(d)
2.3(d)
8.3
8.3
3.12(a)
3.12(c)
2.3(c)
2.3(a)
2.3(a)
2.3(c)
Preamble
5.6(a)
RECITALS
5.7(e)
2.3(a)
2.3(c)
5.7(e)
2.6(a)
Preamble
7.2
5.20(a)
5.20(a)
5.20(b)
5.20(a)
5.20(a)
5.20(a)
5.2
2.2(b)
Preamble
Article III
7.3
Preamble
5.13
Preamble
Definition of Intellectual Property
5.7(b)
5.5(c)
5.6(b)
5.7(b)
2.4(b)
5.6(b)
Definition of Tax Return
8.3
2.3(b)
5.7(a)

(b) For the purposes of this Agreement, except to the extent that the context
otherwise requires:

(i) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

(ii) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(iii) whenever the words “include,” “includes” or “including” (or similar terms)
are used in this Agreement, they are deemed to be followed by the words “without
limitation”;

(iv) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(v) all terms defined in this Agreement have their defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(vi) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(vii) if any action is to be taken by any party hereto pursuant to this
Agreement on a day that is not a Business Day, such action shall be taken on the
next Business Day following such day;

(viii) references to a Person are also to its permitted successors and assigns;

(ix) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise; and

(x) references to “$” shall mean U.S. dollars.

(c) This Agreement is the product of negotiation by the parties having the
assistance of counsel and other advisors. It is the intention of the parties
that neither party shall be considered the drafter hereof and that this
Agreement not be construed more strictly with regard to one party than to any
other.

ARTICLE II.

PURCHASE AND SALE

Section 2.1. Restructuring; Purchase and Sale.

(a) Restructuring; Assets; Assumed Liabilities; Excluded Assets; Excluded
Liabilities. At or prior to the First Closing, the Seller Parties shall, and
shall cause their respective Affiliates, to consummate the Restructuring and
pursuant thereto:

(i) to contribute, assign, transfer, convey and deliver, free and clear of all
Encumbrances (other than Permitted Encumbrances), to one or more Subject
Entities or their Subsidiaries that are to be directly or indirectly acquired by
Purchaser at the First Closing all of each Seller Party’s and its respective
Affiliates’ right, title and interest in, to and under the assets, properties
and rights of such Seller Party and such Affiliates that are primarily used in,
or associated with, the Business (other than Entity Interests and Fund
Interests), including the assets, properties and rights set forth on
Schedule 2.1(a)(i) (all such assets, properties and rights are referred to
herein as the “Assets”);

(ii) to cause the assumption by one or more Subject Entities or one or more of
their Subsidiaries that are to be directly or indirectly acquired by Purchaser
at the First Closing of, and such Subject Entities and their Subsidiaries (as
applicable) shall thereafter be obligated to pay, perform or discharge, as the
case may be, when due from and after such assignment the Future Interest Amount
and the liabilities set forth on Schedule 2.1(a)(ii) (the “Assumed
Liabilities”);

(iii) to cause the assignment, transfer and delivery or distribution by the
Subject Entities and/or one or more of their Subsidiaries (as applicable) to the
Sellers (or their designated transferees), free and clear of all Encumbrances,
all of the Subject Entities’ and their Subsidiaries’ right, title and interest
in, to and under only the assets, properties and rights of the Subject Entities
and their Subsidiaries set forth on Schedule 2.1(a)(iii) (the “Excluded
Assets”); and

(iv) to cause the assumption by one or more Seller Parties or one or more of
their respective Affiliates (other than any Subject Entity, LIHTC Fund or any of
their respective Subsidiaries) of, and such Seller Parties and their Affiliates
(as applicable) shall thereafter be obligated to pay, perform or discharge, as
the case may be, when due, whether prior to, from or after such assignment,
(A) any and all liabilities or obligations arising from or otherwise related to
or associated with any Excluded Asset and (B) the liabilities and obligations
set forth on Schedule 2.1(a)(iv) (such liabilities and obligations described in
the immediately preceding clauses (A) and (B), the “Excluded Liabilities”).

(b) Remainder Funds. From and after the First Closing, and subject to compliance
with applicable Law, Parent and/or the Sellers shall retain title to the
Required Consent Fund Interests of any Remainder Fund that shall have not become
First Closing Interests that are transferred to Purchaser (or its designee) at
the First Closing. Purchaser shall manage such Remainder Funds pursuant to the
Management Agreement, under which, subject to the terms and conditions thereof,
from and after the First Closing, Purchaser shall receive all the benefits and
bear all the costs, liabilities and burdens with respect to such Remainder
Funds. Without limiting, and in furtherance of, the foregoing, the Seller
Parties, on the one hand, and Purchaser, on the other hand, shall reasonably
cooperate in good faith to establish and implement such arrangements as any such
party reasonably may request of the other(s) to ensure that, to the greatest
extent permitted by applicable Law, from and after the First Closing, the
economic benefits and burdens of the Remainder Funds and the entire Business
(including the Remainder Funds) are held and borne by Purchaser, subject to the
provisions of the Management Agreement. From and after the Second Closing, and
subject to compliance with applicable Law, Parent and/or the Sellers shall
retain title to the Required Consent Fund Interests of any Remainder Fund that
shall have not become (A) First Closing Interests that are directly or
indirectly acquired by Purchaser (or its designee) at the First Closing or
(B) Second Closing Interests that are directly or indirectly acquired by
Purchaser (or its designee) at the Second Closing. Purchaser shall continue to
manage such Remainder Funds from and after the Second Closing pursuant to the
Management Agreement.

(c) Sale of the First Closing Interests. At the First Closing, and after the
consummation of the Restructuring and the Remainder Funds Restructuring, upon
the terms and subject to the conditions set forth in this Agreement, the Sellers
will, and Parent will cause the Sellers to, directly or indirectly sell,
transfer, assign, convey and deliver to Purchaser or its designee (or the Seller
Parties will otherwise cause the sale, transfer assignment, conveyance and
delivery to Purchaser or its designee), and Purchaser will, or will cause such
designee to, purchase and accept from the Sellers, the First Closing Interests.

(d) Sale of the Second Closing Interests. At the Second Closing, and after the
consummation of the Second Closing Restructuring, upon the terms and subject to
the conditions set forth in this Agreement, the Sellers will, and Parent will
cause the Sellers to, directly or indirectly sell, transfer, assign, convey and
deliver to Purchaser or its designee (or the Seller Parties will otherwise cause
the sale, transfer assignment, conveyance and delivery to Purchaser or its
designee), and Purchaser will, or will cause such designee to, purchase and
accept from the Sellers, the Second Closing Interests.

Section 2.2. Purchase Price.

(a) The purchase price (the “First Closing Purchase Price”) to be paid to the
Sellers for the First Closing Interests at the First Closing shall be
$18,670,000, which First Closing Purchase Price shall be subject to adjustment
as set forth in Section 2.3 and shall be payable as set forth in Sections 2.3
and 2.9(a).

(b) The purchase price to be paid to the Sellers for the Second Closing
Interests at the Second Closing shall be an amount equal to the sum of the
Remainder Fund Valuation Amounts with respect to all of the Acquired Remainder
Funds, which amount shall bear interest for the benefit of the Seller Parties at
an annual rate equal to 8%, calculated based on a 365 day year from the First
Closing Date until the Second Closing Date (such sum of the Remainder Fund
Valuation Amounts with respect to all of the Acquired Remainder Funds, together
with such interest thereon, the “Second Closing Purchase Price”). The Second
Closing Purchase Price shall be payable as set forth in Section 2.11(a).

Section 2.3. Purchase Price Adjustments.

(a) Not more than ten Business Days, nor less than five Business Days, prior to
the First Closing Date, Parent shall deliver to Purchaser a statement (the
“Preliminary First Closing Statement”), duly executed by the Chief Financial
Officer or Chief Executive Officer of Parent, setting forth in reasonable
detail, and certifying to Purchaser, the Seller Parties’ good faith calculation
(including the methods of calculation) of: (A) the cumulative amount of the
Bridge Loan Interest Expense accrued or incurred since inception through and
including February 28, 2009, whether or not due and payable (the “February
Cumulative Interest Amount”); (B) the aggregate amount (the “Paid Interest
Amount”) of any portion of such Bridge Loan Interest Expense actually paid by
the Seller Parties or their respective Affiliates (other than any Subject
Entity, LIHTC Fund or any of their respective Subsidiaries) to or on behalf of
any LIHTC Fund since inception to February 28, 2009; (C) the actual and
projected aggregate amount of the Bridge Loan Interest Expense to be incurred
after February 28, 2009 (the “Future Interest Amount”); (D) any and all Interim
Paid Management Fees; (E) any and all Expenses incurred or accrued by, or on
behalf of, any Subject Entity, or LIHTC Fund and outstanding as of May 31, 2009
(the “Interim Accrued Expenses”); and (F) the aggregate amount (the “Paid
Interim Expense Amount”) of any portion of such Interim Accrued Expenses
actually paid by the Seller Parties or their respective Affiliates as of May 31,
2009. The Seller Parties shall consult with Purchaser with respect to the
preparation of the Preliminary First Closing Statement and the calculations set
forth therein and shall consider in good faith any comments to the Preliminary
First Closing Statement or the calculation set forth therein that may be
provided to Parent by Purchaser. At the First Closing, the First Closing
Purchase Price shall be adjusted as follows:

(i) in the event that the aggregate amount of the Interim Paid Management Fees
(excluding any Interim Paid Management Fees paid to or for the benefit of, or
otherwise received by, any Subject Entity, LIHTC Fund or any of their respective
Subsidiaries) exceeds an amount equal to (A) the First Closing Ticking Fee
Amount, multiplied by (B) the number of elapsed days from and including
January 1, 2009 through and including the Interim Measurement Date, the First
Closing Purchase Price shall be decreased by an amount equal to such excess;

(ii) in the event that the aggregate amount of the Interim Paid Management Fees
(excluding any Interim Paid Management Fees paid to or for the benefit of, or
otherwise received by, any Subject Entity, LIHTC Fund or any of their respective
Subsidiaries) is less than an amount equal to (A) the First Closing Ticking Fee
Amount, multiplied by (B) the number of elapsed days from and including
January 1, 2009 through and including the Interim Measurement Date, the First
Closing Purchase Price shall be increased by an amount equal to such shortfall;

(iii) in the event that the aggregate amount of the Paid Interim Expense Amount
is less than the amount of Interim Accrued Closing Expenses, the First Closing
Purchase Price shall be decreased by an amount equal to such shortfall; and

(iv) the First Closing Purchase Price shall be decreased by an amount equal to
the Remainder Fund Withholding Amount.

(b) In addition to paying the First Closing Purchase Price in accordance with
Section 2.9(a), Purchaser shall deposit, on the First Closing Date, an amount in
cash equal to (A) the First Closing Ticking Fee Amount, multiplied by (B) the
number of elapsed calendar days from and including the day immediately after the
Interim Measurement Date up to and including the First Closing Date (the
“Ticking Fee Escrow”) into an escrow account with the Escrow Agent, such Ticking
Fee Escrow to be held in, and released from, escrow pursuant to, and in
accordance with, the Escrow Agreement.

(c) As soon as practicable, but in no event later than 45 days, after the First
Closing Date, Purchaser shall deliver, or cause to be delivered, to Parent a
statement (the “Proposed First Closing Statement”) setting forth Purchaser’s
good faith calculation of: (i) the February Cumulative Interest Amount; (ii) the
Paid Interest Amount; (iii) the Future Interest Amount; (iv) the Interim Paid
Management Fees (excluding any Interim Paid Management Fees paid to or for the
benefit of, or otherwise received by, any Subject Entity, LIHTC Fund or any of
their respective Subsidiaries); (v) the amount of any and all Management Fee
Amounts paid to or for the benefit of, or otherwise received by, any Seller
Party or any of its Affiliates (other than any Subject Entity, LIHTC Fund or any
of their respective Subsidiaries) from and including the date immediately
following the Interim Measurement Date through and including the First Closing
Date (such Management Fee Amounts, together with such Interim Paid Management
Fees, the “Paid Management Fees”); (vi) the amount of any and all Expenses
incurred or accrued by, or on behalf of, any Subject Entity or LIHTC Fund from
and including June 1, 2009 through and including the First Closing Date (such
Expenses, together with the Interim Accrued Expenses, the “Accrued Expenses”);
and (vii) the aggregate amount of any portion of the Accrued Expenses actually
paid by the Seller Parties or their respective Affiliates as of the First
Closing Date (the “Paid Expense Amount” and together with the February
Cumulative Interest Amount, the Paid Interest Amount, the Future Interest
Amount, the Paid Management Fees and the Accrued Expenses, collectively, the
“Adjustment Amounts”).

(d) For 30 days following Parent’s receipt of the Proposed First Closing
Statement (such 30 day period, the “Objection Period”), Parent shall have the
right to notify Purchaser in writing (such notice, an “Objection Notice”) as to
Parent’s objections to the calculations and/or amounts of the Adjustment Amounts
set forth in the Proposed First Closing Statement. After delivery of the
Proposed First Closing Statement, Purchaser shall provide Parent and its
representatives reasonable access to the financial books and records pertaining
to the Business for the purpose of allowing Parent to confirm the calculations
and/or amounts of the Adjustment Amounts set forth in the Proposed First Closing
Statement.

(e) If Parent fails to deliver an Objection Notice to Purchaser during the
Objection Period, each of the Adjustment Amounts set forth in the Proposed First
Closing Statement shall be the Adjustment Amounts for all purposes hereunder and
shall be deemed conclusive and binding upon each of the parties hereto. If
Parent delivers an Objection Notice during the Objection Period, Purchaser and
Parent shall use commercially reasonable efforts to resolve any such objection
and to agree upon the Adjustment Amounts. If Purchaser and Parent fail to
resolve any such objection and do not agree upon the Adjustment Amounts within
30 days after Purchaser’s receipt of the Objection Notice, Purchaser and Parent
shall refer such remaining objection to Ernst & Young (the “Firm”) to resolve
such objection. Purchaser and Parent shall instruct such Firm to resolve such
objection (based solely on the presentations by Purchaser and Parent as to
whether any disputed matter had been determined in accordance with this
Agreement), and to calculate the Adjustment Amounts (which shall reflect and
take into account any resolved objections that had been agreed upon by Purchaser
and Parent prior to the referral of such matter to the Firm), within 30 days
after its selection, which resolution will be conclusive and binding upon the
parties hereto. The parties shall make reasonably available to the Firm all
relevant books and records and other items reasonably requested by the Firm. If
Purchaser and Parent submit any unresolved objections to the Firm for resolution
as provided in this Section 2.3(e), the fees and expenses of the Firm shall be
borne (i) 50% by Parent and the Sellers (jointly and severally), and (ii) 50% by
Purchaser.

(f) After the Adjustment Amounts are determined pursuant to this Section 2.3,
the First Closing Purchase Price shall be adjusted as follows:

(i) in the event that (A) the February Cumulative Interest Amount, less (B) the
Paid Interest Amount exceeds $8,210,000, the First Closing Purchase Price shall
be reduced by an amount equal to such excess;

(ii) in the event that (A) the February Cumulative Interest Amount, less (B) the
Paid Interest Amount is less than $8,210,000, the First Closing Purchase Price
shall be increased by an amount equal to such difference;

(iii) in the event that the First Closing Purchase Price shall have been
decreased pursuant to Section 2.3(a)(i) and the aggregate amount of the Paid
Management Fees exceeds an amount equal to (A) the First Closing Ticking Fee
Amount, multiplied by (B) the number of elapsed days of the First Closing
Collection Period, the First Closing Purchase Price shall be decreased by an
amount equal to such excess, less the amount by which the First Closing Purchase
Price was so decreased pursuant to Section 2.3(a)(i);

(iv) in the event that the First Closing Purchase Price shall have been
decreased pursuant to Section 2.3(a)(i) and the aggregate amount of the Paid
Management Fees is less than an amount equal to (A) the First Closing Ticking
Fee Amount, multiplied by (B) the number of elapsed days of the First Closing
Collection Period, the First Closing Purchase Price shall be increased by an
amount equal to such shortfall, plus the amount by which the First Closing
Purchase Price was so decreased pursuant to Section 2.3(a)(i);

(v) in the event that the First Closing Purchase Price shall have been increased
pursuant to Section 2.3(a)(ii) and the aggregate amount of the Paid Management
Fees is less than an amount equal to (A) the First Closing Ticking Fee Amount,
multiplied by (B) the number of elapsed days of the First Closing Collection
Period, the First Closing Purchase Price shall be increased by an amount equal
to such shortfall, less the amount by which the First Closing Purchase Price was
so increased pursuant to Section 2.3(a)(ii);

(vi) in the event that the First Closing Purchase Price shall have been
increased pursuant to Section 2.3(a)(ii) and the aggregate amount of the Paid
Management Fees exceeds an amount equal to (A) the First Closing Ticking Fee
Amount, multiplied by (B) the number of elapsed days of the First Closing
Collection Period, the First Closing Purchase Price shall be decreased by an
amount equal to such excess, plus the amount by which the First Closing Purchase
Price was so increased pursuant to Section 2.3(a)(ii);

(vii) in the event that the aggregate amount of the Paid Management Fees is
equal to the amount of (A) the First Closing Ticking Fee Amount, multiplied by
(B) the number of elapsed days of the First Closing Collection Period, the First
Closing Purchase Price shall be: (Y) decreased by an amount equal to any prior
increase in the First Closing Purchase Price pursuant to Section 2.3(a)(ii), or
(Z) increased by an amount equal to any prior decrease in the First Closing
Purchase Price pursuant to Section 2.3(a)(i);

(viii) in the event that the aggregate amount of the Paid Expense Amount is less
than the amount of the Accrued Expenses, and such shortfall is in excess of the
amount (if any) by which the First Closing Purchase Price shall have been
decreased pursuant to Section 2.3(a)(iii), the First Closing Purchase Price
shall be decreased by an amount equal to such excess amount; and

(ix) in the event that the First Closing Purchase Price shall have been
decreased pursuant to Section 2.3(a)(iii) and the amount by which the First
Closing Purchase Price shall have been decreased is in excess of the difference
between the Paid Expense Amount and the Accrued Expenses, the First Closing
Purchase Price shall be increased by an amount equal to such excess amount.

(g) In the event that the net amount of all adjustments to the First Closing
Purchase Price pursuant to Section 2.3(f) results in: (i) an increase of the
First Closing Purchase Price, within five Business Days after the final
determination of the Adjustment Amounts pursuant to this Section 2.3, Purchaser
shall pay to Parent (for the benefit of the Sellers), by wire transfer of
immediately available funds to one or more accounts specified by Parent in
writing, an amount equal to such increase; or (ii) a decrease of the First
Closing Purchase Price, within five Business Days after the final determination
of the Adjustment Amounts pursuant to this Section 2.3, Parent and the Sellers
(jointly and severally) shall pay to Purchaser, by wire transfer of immediately
available funds to one or more accounts specified by Purchaser in writing, an
amount equal to such decrease.

(h) In the event that Purchaser is in breach of its payment obligation owing to
Parent (for the benefit of the Sellers) pursuant to Section 2.3(g)(i), Parent
(for the benefit of the Sellers) shall be entitled to withdraw such amount from
the Ticking Fee Escrow in accordance with the Escrow Agreement, in full and
final satisfaction of the outstanding payment obligations owing to Parent (for
the benefit of the Sellers) under Section 2.3(g)(i); provided, however, that, if
the amount payable to Parent (for the benefit of the Sellers) pursuant to
Section 2.3(g)(i) exceeds the then remaining balance of the Ticking Fee Escrow,
Purchaser shall remain liable to Parent (for the benefit of the Sellers) for an
amount equal to such excess.

(i) In the event that the Seller Parties are in breach of their payment
obligation owing to Purchaser pursuant to Section 2.3(g)(ii), Purchaser shall be
entitled to set off and withdraw such amount from the Ticking Fee Escrow in
accordance with the Escrow Agreement, in full and final satisfaction of the
outstanding payment obligations owing to Purchaser under Section 2.3(g)(ii);
provided, however, that, that, if the amount payable to Purchaser pursuant to
Section 2.3(g)(ii) exceeds the then remaining balance of the Ticking Fee Escrow,
Parent and the Sellers shall remain jointly and severally liable to Purchaser
for an amount equal to such excess; provided, further, that, without limiting,
and in furtherance of, the provisions of the foregoing proviso, if the aggregate
amount of the Ticking Fee Escrow is insufficient to satisfy the entire payment
obligation owing to Purchaser under Section 2.3(g)(ii), then Purchaser shall
have the right (but not the obligation) to (i) withdraw or collect such
shortfall from the Collateral Amount Escrow (including any Escrow Substitution)
in accordance with the Escrow Agreement and/or (ii) draw an amount equal to such
shortfall under any Letter of Credit or Substitute Letter of Credit. For the
avoidance of doubt, in the event Purchaser deducts any funds from the Collateral
Amount Escrow pursuant to the preceding sentence, the Seller Parties will have
no obligation whatsoever to replenish such amounts so deducted by Purchaser in
order to satisfy their obligations under Section 2.4.

(j) In addition to the foregoing adjustments to the First Closing Purchase Price
under this Section 2.3, in the event that the aggregate amount of the Bridge
Loan Interest Expense accrued with respect to the period from and including
March 1, 2009 through and including December 31, 2009 is less than $3,645,000,
Purchaser shall pay to the Sellers by wire transfer of immediately available
funds, on the earlier of (i) the date on which Purchaser makes all payments of
all Bridge Loan Interest Expenses to all bridge funds; and (ii) March 31, 2010,
an amount equal to such shortfall. Any payment by Purchaser pursuant to this
Section 2.3(j) shall be treated as an adjustment to the First Closing Purchase
Price including for Tax purposes and, at the time of such payment, Purchaser
shall deliver, or cause to be delivered, to Parent a statement (the “BLIE
Statement”) setting forth Purchaser’s good faith calculation of the aggregate
amount of the Bridge Loan Interest Expense accrued with respect to the period
from and including March 1, 2009 through and including December 31, 2009 (the
“BLIE Amount”). In the event Purchaser determines that no such BLIE Amount is
payable to Parent, Purchaser shall deliver or cause to be delivered the BLIE
Statement to the Parent no later than January 31, 2010.

For 30 days following Parent’s receipt of the BLIE Statement (such 30 day
period, the “BLIE Objection Period”), Parent shall have the right to notify
Purchaser in writing (such notice, an “BLIE Objection Notice”) as to Parent’s
objections to the calculations and/or amounts of the BLIE Amount set forth in
the BLIE Statement. After delivery of the BLIE Statement, Purchaser shall
provide Parent and its representatives reasonable access to the financial books
and records pertaining to the Business for the purpose of allowing Parent to
confirm the calculations and/or amounts of the BLIE Amount set forth in the BLIE
Statement. If Parent fails to deliver an BLIE Objection Notice to Purchaser
during the BLIE Objection Period, the BLIE Amount shall be the final BLIE Amount
for all purposes hereunder and shall be deemed conclusive and binding upon each
of the parties hereto. If Parent delivers a BLIE Objection Notice during the
BLIE Objection Period, Purchaser and Parent shall use commercially reasonable
efforts to resolve any such objection and to agree upon the BLIE Amount. If
Purchaser and Parent fail to resolve any such objection and do not agree upon
the BLIE Amount within 30 days after Purchaser’s receipt of the BLIE Objection
Notice, Purchaser and Parent shall refer such matter to the Firm. Purchaser and
Parent shall instruct the Firm to resolve such objection (based solely on the
presentations by Purchaser and Parent as to whether any disputed matter had been
determined in accordance with this Agreement), and to calculate the BLIE Amount
within 30 days after its selection, which resolution will be conclusive and
binding upon the parties hereto. The parties shall make reasonably available to
the Firm all relevant books and records and other items reasonably requested by
the Firm. If Purchaser and Parent submit any unresolved objections to the Firm
for resolution as provided in this Section 2.3(j), the fees and expenses of the
Firm shall be borne (A) 50% by Parent and the Sellers (jointly and severally),
and (B) 50% by Purchaser.

(k) In the event Purchaser is in breach of any payment obligation owing to the
Seller Parties pursuant to Sections 2.3(g)(i) or 2.3(j), the Seller Parties
shall be entitled to set off such amounts due to Parent (or its Affiliates)
against any amounts payable to Purchaser or its Affiliates under the Management
Agreement.

(l) Any and all payments under this Section 2.3 shall be made by wire transfer
of immediately available funds and shall, in respect of any payments due after
the First Closing Date, bear interest for the benefit of the receiving party at
an annual rate (the “Interest Rate”) equal to the “Prime Rate” as reported in
The Wall Street Journal as in effect on the First Closing Date plus 1%,
calculated based on a 365 day year from the First Closing Date until the date of
the applicable payment, except for any payments due to Seller Parties under
Section 2.3(j) which shall accrue interest at the Interest Rate from
December 31, 2009 until such payment is made.

Section 2.4. Collateral for Bridging Issue.

(a) In the event that the Bridge Resolution shall have not occurred at or prior
to the Second Closing, Parent shall, at its sole option and on behalf of the
Seller Parties, take one of the following actions at or prior to the Second
Closing:

(i) Parent shall direct Purchaser, in writing, to deduct from the Second Closing
Purchase Price an amount in cash equal to $2,200,000 (the “Collateral Amount”)
(if the Second Closing Purchase Price exceeds the Collateral Amount) and to
deposit such cash amount (the “Collateral Amount Escrow”) into an escrow
account, with a financial institution or other escrow agent reasonably
acceptable to Purchaser and Parent (the “Escrow Agent”), such Collateral Amount
Escrow to be held in escrow pursuant to, and in accordance with, the terms and
conditions of the Escrow Agreement, until: (A) a Bridge Resolution or an LC
Substitution shall have occurred, in which case, the portion of the Collateral
Amount Escrow which is the subject of the Bridge Resolution or LC Substitution
shall be released to Parent; or (B) the Bridge Fund shall fail to satisfy its
equity contribution obligations to all Persons in which it has made an
investment to fund its reserves consistent with its Organizational Documents or
to pay all other third party expenses of the Bridge Fund on a timely basis, in
which case, a portion of the Collateral Amount Escrow corresponding to any such
Loss (when and as paid or funded by or on behalf of the Bridge Fund) shall be
released to Purchaser; or

(ii) Parent shall cause to be issued and delivered to Purchaser (or its
designee), and shall cause to be maintained and remain in place until a Bridge
Resolution or an Escrow Substitution shall have occurred, in which case, the
aggregate amount of any Letters of Credit shall be reduced by an amount equal to
the portion of the Collateral Amount relating to the Bridging Issue which is the
subject of such Bridge Resolution or the Escrow Substitution, one or more
letters of credit in an aggregate amount equal to the Collateral Amount drawn on
a financial institution rated A minus or greater by Standard & Poor’s or its
equivalent, the only conditions to the effectuation of draws thereunder by any
beneficiary thereof shall be those conditions set forth on Exhibit D hereto
(each, a “Letter of Credit”).

(b) After the Second Closing, and in the event the Seller Parties have deposited
Collateral Amount Escrow with the Escrow Agent in accordance with
Section 2.4(a)(i), the Seller Parties may from time to time, and at their sole
option, cause to be issued and delivered to Purchaser (or its designee), and
shall cause to be maintained and remain in place until a Bridge Resolution or an
Escrow Substitution shall have occurred, one or more Letters of Credit (a
“Substitute Letter of Credit”) for an amount representing all or part of the
Collateral Amount Escrow drawn on a financial institution rated A minus or
greater by Standard & Poor’s or its equivalent, the only conditions to the
effectuation of draws thereunder by any beneficiary thereof shall be those
conditions set forth on Exhibit D hereto (an “LC Substitution”). Upon
Purchaser’s receipt of such LC Substitution representing all or part of the
Collateral Amount Escrow, Purchaser and Parent shall execute and deliver to the
Escrow Agent joint instructions to promptly release the corresponding amount
from the Collateral Amount Escrow held by the Escrow Agent to Seller Parties.

(c) After the Second Closing, and in the event the Seller Parties have delivered
one or more Letters of Credit to Purchaser in accordance with
Section 2.4(a)(ii), the Seller Parties may from time to time, and at their sole
option, deposit with the Escrow Agent, cash equal to all or any part of the
Collateral Amount represented by the Letters of Credit held by Purchaser (an
“Escrow Substitution”), and upon Purchaser’s receipt of written confirmation
from the Escrow Agent of such Escrow Substitution and a Letter of Credit for the
remaining balance, if any, of the Substitute Letters of Credit, Purchaser shall
promptly release the aggregate amount represented by the Letter of Credit.

Section 2.5. GP Takeback Put Option. Schedule 2.5 hereto sets forth the Project
Partnerships in which an Affiliate of the Seller Parties is a general partner
(collectively, the “GP Takebacks”) and for which prior approval and consent is
required from Governmental Authorities (including HUD and state housing
agencies) or lenders (each such consent, a “GP Takeback Consent”) in order to
transfer such general partner interests in respect of such GP Takebacks to
Purchaser (or its designee hereunder). The Seller Parties and Purchaser shall
use commercially reasonable efforts to obtain such GP Takeback Consents as soon
as practicable, but acknowledge that such GP Takeback Consents in respect of the
GP Takebacks might not be obtained prior to the First Closing and as such,
further agree as follows:

(a) Any GP Takebacks for which GP Takeback Consent is not obtained prior to the
First Closing (each, a “Holdover GP Takeback”), shall not be included in the
interests directly or indirectly transferred to Purchaser at the First Closing
under Section 2.1 and all legal right, title and interests of the Seller Parties
or their Affiliates in such Holdover GP Takebacks shall remain with such Seller
Party or Affiliate (as applicable);

(b) The Seller Parties shall, effective as of the First Closing, and for no
additional consideration, appoint Purchaser (or its designee) as agent to
manage, exercise control over and otherwise be responsible for the Holdover GP
Takebacks, and Purchaser (or its designee) shall accept such appointment at the
First Closing and thereafter manage the Holdover GP Takebacks pursuant to the GP
Takeback Management Agreement; and

(c) Upon Purchaser or Seller Parties receiving all GP Takeback Consents after
the Second Closing with respect to any individual Holdover GP Takeback that is
not directly or indirectly acquired by Purchaser at the Second Closing, the
Seller Parties (or their Affiliates) shall have the option (a “GP Takeback Put
Option”) to require Purchaser to purchase such Holdover GP Takeback for which GP
Takeback Consent has been so obtained, and Purchaser shall in accordance with,
and pursuant to the terms of the GP Takeback Management Agreement, purchase from
the Seller Parties (or their Affiliates) such Holdover GP Takeback for the
amount set forth opposite such Holdover GP Takeback’s name in Schedule 2.5.

(d) The Seller Parties and Purchaser further agree that all direct or indirect
costs (including, without limitation, any consent, refinancing or other fees or
amounts paid or payable to any third party or to Parent or any of its
Affiliates) incurred in connection with transferring the GP Takebacks to
Purchaser pursuant to this Section 2.5 shall be borne solely by Parent and the
Sellers (jointly and severally), provided that each party hereto shall bear all
legal costs and expenses incurred by such party in connection with transferring
the GP Takebacks to Purchaser (or its designee hereunder) pursuant to this
Section 2.5.

Section 2.6. Purchase Price Allocation.

(a) For U.S. federal income tax purposes, (a) the First Closing Purchase Price
and Second Closing Purchase Price shall be allocated among (i) the shares,
equity or other ownership interests of the First Closing Interests, Second
Closing Interests, and any other interests in Remainder Funds or Holdover GP
Takebacks which are treated for U.S. Federal income tax purposes as having been
purchased by Purchaser pursuant to the transactions contemplated by this
Agreement (collectively, the “Purchased Interests”), which Purchased Interests
have been issued by entities that are treated as corporations for U.S. federal
income tax purposes, and (ii) the Purchased Interests which have been issued by
entities that are treated as partnerships or disregarded entities for U.S.
federal income tax purposes; and (b) the First Closing Purchase Price and Second
Closing Purchase Price shall be further allocated among (i) the assets of any
such entity that is treated as a partnership to the extent required by
Sections 743 and 751 of the Code, and (ii) the assets of any such entity that is
treated as a disregarded entity. Within 120 days after the Second Closing,
Sellers will provide to Purchaser a statement (the “Allocation Statement”) with
Sellers’ proposed allocation of the First Closing Purchase Price and Second
Closing Purchase Price. Within 60 days after the receipt of each such Allocation
Statement, Purchaser will propose to Sellers in writing any changes to such
Allocation Statement (and in the event no such changes are proposed in writing
to the Sellers within such time period, Purchaser will be deemed to have agreed
to, and be bound by, the Allocation Statement). Purchaser and Sellers will
negotiate in good faith, using commercially reasonable efforts, to resolve any
differences with respect to the Allocation Statement within 30 days after
Sellers’ receipt of written notice of changes from Purchaser. If the parties are
unable to resolve any such differences within such time period, each party shall
be entitled to use its own allocation statement.

Section 2.7. Closing.

(a) The First Closing shall be held at the offices of Clifford Chance US LLP, 31
West 52nd Street, New York, New York 10019, at 10:00 a.m. local time, on the
First Closing Date, provided that all of the conditions set forth in
Section 6.1, 6.2 and 6.3 shall have been satisfied or waived as of the First
Closing Date (other than conditions that, by their nature, are to be satisfied
at the First Closing, but subject to the satisfaction or waiver of those
conditions), or at such other time on the First Closing Date or place as
Purchaser and Parent shall mutually agree.

(b) The Second Closing (if any) shall be held at the offices of Clifford Chance
US LLP, 31 West 52nd Street, New York, New York 10019, at 10:00 a.m. local time,
on the Second Closing Date, provided that all of the conditions set forth in
Section 6.4, 6.5 and 6.6 shall have been satisfied or waived as of the Second
Closing Date (other than conditions that, by their nature, are to be satisfied
at the Second Closing, but subject to the satisfaction or waiver of those
conditions), or at such other time on the Second Closing Date or place as
Purchaser and Parent shall mutually agree.

Section 2.8. Remainder Agreements. From and after the First Closing, and subject
to compliance with applicable Law, the Seller Parties shall remain parties (as
applicable) to the Remainder Agreements that shall have not been transferred to
Purchaser (or its designee) at the First Closing. The Seller Parties, on the one
hand, and Purchaser, on the other hand, shall reasonably cooperate in good faith
to establish and implement such arrangements as any such party reasonably may
request of the other(s) to ensure that, to the greatest extent permitted by
applicable Law, from and after the First Closing, the economic benefits and
burdens of the Remainder Agreements are held and borne by Purchaser, subject to
the provisions of the Management Agreement. From and after the Second Closing,
and subject to compliance with applicable Law, the Seller Parties shall remain
parties (as applicable) to the Remainder Agreements that shall have not been
directly or indirectly acquired by Purchaser (or its designee) at the Second
Closing. Purchaser shall continue to manage such non-transferred Remainder
Agreements from and after the Second Closing pursuant to the Management
Agreement.

Section 2.9. First Closing Deliveries by Purchaser. At the First Closing,
Purchaser will deliver or cause to be delivered:

(a) to the Sellers, the First Closing Purchase Price, as adjusted pursuant to
Section 2.3(a), by wire transfer of immediately available funds to such
account(s) as Parent (on behalf of the Sellers) shall direct by written notice
to Purchaser, which notice shall be provided not less than two Business Days
prior to the First Closing Date;

(b) to Parent and the Sellers, a counterpart to the Transitional Services
Agreement, duly executed by Purchaser;

(c) (i) to Parent and the Escrow Agent, a counterpart to the Escrow Agreement,
duly executed by Purchaser, and (ii) to the Escrow Agent, an amount in cash
equal to the Ticking Fee Escrow;

(d) to Parent and the Landlord under the Real Property Lease, each Lease
Resolution Document to which Purchaser or its designee is a party, in each case
duly executed by Purchaser and/or such designee (as applicable);

(e) to Parent and the Sellers, a counterpart to the Management Agreement, duly
executed by Purchaser;

(f) in the event that there are any Holdover GP Takebacks as contemplated under
Section 2.5, to Parent and the Sellers, a counterpart to the GP Takeback
Management Agreement duly executed by Purchaser (or its designee); and

(g) the officer’s certificate referred to in Section 6.3(c) of this Agreement.

Section 2.10. First Closing Deliveries by the Seller Parties. At the First
Closing, the Seller Parties will deliver or cause to be delivered:

(a) to Purchaser, evidence reasonably acceptable to Purchaser of the
consummation of the Restructuring;

(b) to Purchaser, evidence reasonably acceptable to Purchaser of the
consummation of the Remainder Funds Restructuring;

(c) to Purchaser, evidence reasonably acceptable to Purchaser of the direct or
indirect transfer of good and valid title to the First Closing Interests to
Purchaser or its designee;

(d) to Purchaser, letters of resignation, in each case effective as of the First
Closing, of such members of the boards of directors (and any similar governing
bodies) of the Newco and their respective Subsidiaries as are designated by
Purchaser;

(e) to Purchaser, a counterpart to the Transitional Services Agreement, duly
executed by Parent and the Sellers;

(f) to Purchaser and the Landlord, each Lease Resolution Document to which
Parent and/or any of its Affiliates is a party, in each case duly executed by
Parent and/or such Affiliates (as applicable);

(g) to Purchaser, a counterpart to the Management Agreement, duly executed by
Parent and each of its Affiliates that is a party thereto;

(h) the officer’s certificate referred to in Section 6.2(c) of this Agreement;

(i) in the event that there are any Holdover GP Takebacks as contemplated under
Section 2.5, to Purchaser, a counterpart to the GP Takeback Management Agreement
duly executed by each of the Seller Parties and their Affiliates that are
parties thereto; and

(j) to Purchaser and the Escrow Agent, a counterpart to the Escrow Agreement,
duly executed by Parent (on behalf of the Sellers).

Section 2.11. Second Closing Deliveries by Purchaser. At the Second Closing,
Purchaser will deliver or cause to be delivered to the Sellers:

(a) to the Sellers, the Second Closing Purchase Price, less any amounts
deposited in escrow pursuant to Section 2.11(b); and

(b) in the event that Parent (on behalf of the Sellers) exercises the escrow
rights under Section 2.4(a)(i), to the Escrow Agent, a portion of the Second
Closing Purchase Price, in cash, equal to the applicable Collateral Amount.

Section 2.12. Second Closing Deliveries by the Seller Parties. At the Second
Closing, the Seller Parties will deliver or cause to be delivered to Purchaser:

(a) evidence reasonably acceptable to Purchaser of the direct or indirect
transfer of good and valid title to the Second Closing Interests to Purchaser or
its designee;

(b) evidence reasonably acceptable to Purchaser of the consummation of the
Second Closing Restructuring;

(c) evidence reasonably acceptable to Purchaser of the transfer of the Remainder
Agreements for which the third party consents to transfer such Remainder
Agreements to Purchaser (or its designee) at the First Closing shall have been
obtained and are in full force and effect;

(d) to Purchaser, letters of resignation, in each case effective as of the
Second Closing, of such members of the boards of directors (and any similar
governing bodies) of the Subject Entities (other than the Newcos) and their
respective Subsidiaries as are designated by Purchaser; and

(e) in the event that Parent (on behalf of the Sellers) exercises the rights
under Section 2.4(a)(ii), to Purchaser, one or more Letters of Credit in an
amount equal to the aggregate Collateral Amount, in each case duly executed by
the issuer thereof.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES
OF THE SELLER PARTIES

The Seller Parties hereby jointly and severally represent and warrant to
Purchaser that, except as set forth in the disclosure schedule delivered by
Parent and the Sellers to Purchaser simultaneously with the execution and
delivery of this Agreement (the “Seller Disclosure Schedule”) (it being
understood that a disclosure made in any part of the Seller Disclosure Schedule
shall be deemed to have been disclosed in each other part of the Seller
Disclosure Schedule for which such disclosure is reasonably apparent on its
face):

Section 3.1. Organization and Qualification.

(a) Parent is a limited liability company duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and has all
requisite corporate or other power and authority to own, license, use, lease and
operate its assets and properties and to carry on its business as it is now
being conducted. Each Seller is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate or other power and authority to own, license, use,
lease and operate its assets and properties and to carry on its business as it
is now being conducted.

(b) Each of the Subject Entities, the LIHTC Funds and their respective
Subsidiaries is a corporation, limited partnership or limited liability company
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation or incorporation and has all requisite corporate
or other power and authority to own, license, use, lease and operate its assets
and properties and to carry on its business (including the Business) as it is
now being conducted, except where the failure to be in good standing would not
have a Business Material Adverse Effect.

Section 3.2. Authority; Non-Contravention; Approvals.

(a) Each Seller Party and each of its respective Affiliates has all requisite
corporate and other power and authority to execute and deliver each Transaction
Document to which it is a party and to perform the transactions contemplated by
each such Transaction Document. The execution and delivery of the Transaction
Documents by each Seller Party and its Affiliates (as applicable) and the
performance by the Seller Parties and their respective Affiliates of the
transactions contemplated by the Transaction Documents have been approved by all
necessary corporate and other action, and no other corporate or other
proceedings on the part of the Seller Parties or any of their respective
Affiliates are necessary to authorize the execution and delivery of the
Transaction Documents by the Seller Parties and their Affiliates and the
performance by the Seller Parties and their Affiliates of the transactions
contemplated by the Transaction Documents. This Agreement has been, and upon
their execution the other Transaction Documents will be, duly executed and
delivered by the Seller Parties and their Affiliates (as applicable) and,
assuming the due authorization, execution and delivery of the Transaction
Documents by Purchaser (or its designee), constitutes, and upon their execution
the other Transaction Documents will constitute, valid and binding obligations
of the Seller Parties and their Affiliates (as applicable), enforceable against
the Seller Parties and their Affiliates (as applicable) in accordance with their
respective terms, except as may be subject to applicable bankruptcy, insolvency
or other similar laws, now or hereinafter in effect, affecting creditors’ rights
generally or general principles of equity.

(b) The execution and delivery by the Seller Parties and their Affiliates (as
applicable) of this Agreement and the other Transaction Documents and the
performance by them of the transactions contemplated by this Agreement and the
other Transaction Documents will not (i) conflict with or result in a breach of
any provision of the Organizational Documents of any Seller Party, Subject
Entity, any Subsidiary of a Subject Entity or any LIHTC Fund, (ii) result in a
violation or breach of or constitute a default (or an event which, with or
without notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or the loss of a benefit under or accelerate the
performance required by, or result in a right of termination, modification,
cancellation or acceleration under, the terms, conditions or provisions of any
contract or other instrument of any kind to which any Seller Party, Subject
Entity or any Subsidiary of a Subject Entity is a party or by which any of their
respective assets is bound or otherwise relating to the Business, or
(iii) violate any order, writ, injunction, decree or Law applicable to any
Seller Party, Subject Entity, any Subsidiary of a Subject Entity or any LIHTC
Fund or any of their respective assets or otherwise relating to the Business,
other than, in the case of clauses (ii) and (iii) above, as would not have, or
be reasonably likely to have, a material and adverse effect to any Subject
Entity, LIHTC Fund or any of their respective Subsidiaries, individually or in
the aggregate.

(c) Except pursuant to the applicable requirements of HUD or state housing
agencies set forth in Section 3.2(c) of the Seller Disclosure Schedule, no
declaration, filing or registration with, or notice to, or authorization,
consent, order or approval of, any Governmental Authority or other Person is
required to be obtained or made in connection with or as a result of the
execution and delivery of this Agreement and the other Transaction Documents by
the Seller Parties and their respective Affiliates (as applicable) or the
performance by any of them of the transactions contemplated by this Agreement
and the other Transaction Documents, other than such declarations, filings,
registrations, notices, authorizations, consents, orders or approvals which, if
not made or obtained, as the case may be, would not, and would not reasonably be
likely to, be material and adverse to the Business.

Section 3.3. Ownership of Entity Interests, Fund Interests and Assets;
Sufficiency of Assets.

(a) The Sellers are, or will be at the First Closing, the sole direct and
indirect beneficial, record and legal owners of the First Closing Interests free
and clear of all Encumbrances, except for certain interests in MMA Financial BFG
Investments, LLC held by those individuals (“10% Holders”) as set out in
Section 3.4(a) of the Sellers Disclosure Schedule and except for any
Encumbrances created by this Agreement and restrictions on transfer under
federal and state securities Laws, pursuant to any contractual restriction
contained in the Organizational Documents of the LIHTC Funds or applicable
restrictions of HUD or applicable state housing agencies. Upon the delivery of
the First Closing Interests by the Sellers to Purchaser or its designee, and the
payment of the First Closing Purchase Price to the Sellers, as contemplated
under Article II, Purchaser or such designee will acquire sole beneficial,
record and legal title to all of the First Closing Interests, in each case free
and clear of all Encumbrances, except for restrictions on transfer under federal
and state securities laws, Encumbrances created or incurred by Purchaser or its
Affiliates or applicable restrictions of HUD or applicable state housing
agencies and restrictions expressly contained in the Organizational Documents of
the Subject Entities or LIHTC Funds. The Sellers are, or will be at the Second
Closing, the sole direct and indirect beneficial, record and legal owners of the
Second Closing Interests free and clear of all Encumbrances, except for any
Encumbrances created by this Agreement and restrictions on transfer under
federal and state securities Laws, pursuant to any contractual restriction
contained in the Organizational Documents of the Remainder Funds or applicable
restrictions of HUD or applicable state housing agencies. Upon the delivery of
the Second Closing Interests by the Sellers to Purchaser or its designee, and
the payment of the Second Closing Purchase Price to the Sellers, as contemplated
under Article II, Purchaser or such designee will acquire sole beneficial,
record and legal title to all of the Second Closing Interests, in each case free
and clear of all Encumbrances, except for restrictions on transfer under federal
and state securities laws, Encumbrances created or incurred by Purchaser or its
Affiliates or applicable restrictions of HUD or applicable state housing
agencies and restrictions expressly contained in the Organizational Documents of
the Remainder Funds.

(b) The Seller Parties, Subject Entities or one or more Subsidiaries of the
Subject Entities have, and upon consummation of the Restructuring and the
Remainder Funds Restructuring and as of the First Closing, only the Subject
Entities or one or more of their respective Subsidiaries will have, good and
valid title to all of the Assets and all other assets and properties (whether
real, personal, tangible, intangible or mixed) that are material to the
operations of the Business, and the Assets and such other assets and properties
are so owned, and upon consummation of the Restructuring and the Remainder Funds
Restructuring and as of the First Closing will be so owned, free and clear of
all Encumbrances, except for Permitted Encumbrances. Without limiting, and in
furtherance of, the foregoing, the Assets and such other assets and properties
are sufficient to conduct the Business materially in the manner currently
conducted and in which it has been conducted during the past 12 months.

Section 3.4. Capitalization; Subsidiaries.

(a) Section 3.4(a) of the Seller Disclosure Schedule sets forth a true and
correct list of the Subject Entities and each holder of any equity or other
ownership interests therein and the amount of such equity or ownership interests
held by such holder and the respective percentage interests represented thereby.
Except as set forth in Section 3.4(a) of the Seller Disclosure Schedule, the
Entity Interests constitute all of the issued and outstanding equity or other
ownership interests in the Subject Entities. There are no outstanding options,
warrants or other rights of any kind to acquire from any of the Subject Entities
any equity or other ownership interests in any of the Subject Entities or
securities convertible into or exchangeable for, or which otherwise confer on
the holder thereof any right to acquire, any such equity or ownership interests,
nor are any of the Subject Entities committed or otherwise obligated in any
respect to issue any such option, warrant, right or security.

(b) Section 3.4(b) of the Seller Disclosure Schedule sets forth a true and
correct list of the LIHTC Funds and each holder of any equity or other ownership
interests therein and the amount of such equity or ownership interests held by
such holder and the respective percentage interests represented thereby. Except
as set forth in Section 3.4(b) of the Seller Disclosure Schedule, the equity and
ownership interests described in Section 3.4(b) of the Seller Disclosure
Schedule constitute all of the issued and outstanding equity or other ownership
interests in the LIHTC Funds. There are no outstanding options, warrants or
other rights of any kind to acquire from any of the LIHTC Funds any equity or
other ownership interests in any of the LIHTC Funds or securities convertible
into or exchangeable for, or which otherwise confer on the holder thereof any
right to acquire, any such equity or ownership interests, nor are any of the
LIHTC Funds committed or otherwise obligated in any respect to issue any such
option, warrant, right or security.

(c) Section 3.4(c) of the Seller Disclosure Schedule sets forth a true and
correct list all Subsidiaries of the Subject Entities and the LIHTC Funds, their
respective jurisdictions of formation, organization or incorporation (as
applicable), and each holder of any equity or other ownership interests therein
and the amount of such equity or ownership interests held by such holder and the
respective percentage interests represented thereby. Other than as set forth in
Section 3.4(b) of the Seller Disclosure Schedule, no Subject Entity or LIHTC
Fund owns beneficial, record or legal title to any equity or other ownership
interest in, or any investment in, any other Person.

(d) All outstanding equity and other ownership interests of the Subject Entities
and the LIHTC Funds and their respective Subsidiaries are duly authorized,
validly issued, fully paid and non assessable and were not issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of applicable Law,
the respective Organizational Documents of the Subject Entities or the LIHTC
Funds or any contract or agreement to which any Seller Party, Subject Entity or
LIHTC Fund or any of their respective Subsidiaries is a party or is otherwise
bound.

Section 3.5. Financial Information; Undisclosed Liabilities; Indebtedness.

(a) Section 3.5(a) of the Seller Disclosure Schedule sets forth (i) an unaudited
pro forma balance sheet of the Business as of December 31, 2008 (the “Financial
Statement”). The Financial Statement (A) has been prepared in accordance with
GAAP consistently applied, (B) is consistent with the books and records of the
Seller Parties and their respective Subsidiaries involved in the Business, and
(iii) fairly presents, in all material respects, the financial condition of the
Business as of the date thereof, subject to normal year end adjustments that are
or would not be material in amount or effect and the lack of footnotes. The
Management Fee Amounts shown on the Financial Statement (Y) arose solely out of
bona fide transactions in the ordinary course of business, and (Z) are not
subject to any valid defenses, set offs or counter claims, except pursuant to
the terms thereof. Section 3.5(a) of the Seller Disclosure Schedule sets forth
gross receivable Management Fee Amounts that are unpaid as of December 31, 2008.
Section 3.5(a) of the Seller Disclosure Schedule sets forth the amounts of the
Fund Cash Balance for each of the LIHTC Funds as of June 21, 2009 and, from and
after such date through and including the date hereof, no such Fund Cash Balance
(or any portion thereof) has been released or distributed.

(b) Except (i) as and to the extent set forth in the Financial Statement,
(ii) for liabilities that were incurred in the ordinary course of business and
consistent with past practice after December 31, 2008 and that are not material
in nature or amount or (iii) for liabilities that, individually or in the
aggregate, would not have, have not had and would not reasonably be likely to
have a Business Material Adverse Effect, neither any Subject Entity or LIHTC
Fund nor any of their respective Subsidiaries has, nor will any of them have
upon consummation of the Restructuring, the Remainder Funds Restructuring and
the Second Closing Restructuring and as of the First Closing or Second Closing,
any liabilities, whether accrued or contingent, either matured or unmatured or
known or unknown.

(c) Section 3.5(c) of the Seller Disclosure Schedule sets forth a list
(including each related contract or agreement, the principal amount, the
maturity date and the administrative agent or Person serving in a similar
capacity thereunder) of all outstanding Indebtedness of the Subject Entities and
the LIHTC Funds and their respective Subsidiaries, including any Indebtedness
included within the Assumed Liabilities. Neither any Subject Entity or LIHTC
Fund nor any of their respective Subsidiaries is in material breach or default
under or with respect to any of the contracts or agreements listed in
Section 3.5(c) of the Seller Disclosure Schedule and, to the knowledge of the
Seller Parties, no other party thereto is in material breach or default with
respect to any such contract or agreement, and no event has occurred which, with
due notice or lapse of time or both, would constitute such a default. Upon
consummation of the Restructuring and as of the First Closing, neither any
Subject Entity or LIHTC Fund nor any of their respective Subsidiaries will have
any outstanding Indebtedness other than as set forth in Section 3.5(c) of the
Seller Disclosure Schedule. Without limiting the foregoing, Section 3.5(c) of
the Seller Disclosure Schedule shall also set forth the outstanding principal
amount and any accrued and unpaid interest under the applicable documents
relating to loans or borrowings by any of Boston Financial Institutional Tax
Credits XIV, LP, MMA Financial Institutional Tax Credits XXIV, LP, MMA Financial
Institutional Tax Credits XXVII, LP, MMA Financial Affordable Housing Fund IV —
Citibank, Boston Financial Private Label Tax Credits II — Fleet National Bank,
Boston Financial Equity Tax Credits III, BFMM2, A Limited Partnership (Mass
Mutual II), and Midland Corporate Tax Credits X — Illinois Tool (the “Advanced
Loans”).

Section 3.6. Absence of Certain Changes. Since December 31, 2008, neither any
Subject Entity, any Subsidiary of a Subject Entity, LIHTC Fund nor the Business
has:

(a) suffered a material adverse effect, either individually or in the aggregate,
or otherwise suffered or experienced any change, circumstance or event that,
individually or in the aggregate, would reasonably be likely to have a material
adverse effect;

(b) other than as contemplated by the Restructuring, the Remainder Funds
Restructuring or the Second Closing Restructuring and except in connection with
the transactions contemplated by this Agreement, conducted its business
(including the Business) and operations in any material respect not in the
ordinary course of business and consistent with past practice;

(c) suffered any loss, damage or destruction or other casualty loss, in an
aggregate amount exceeding $100,000 and not covered by insurance, affecting any
assets or properties that are material to the operations of the Business;

(d) incurred any liability or obligation (whether absolute, accrued, contingent
or otherwise) other than in the ordinary course of business which exceeds,
individually or in the aggregate, $25,000;

(e) paid, discharged or satisfied any claim, liability or obligation (whether
absolute, accrued, contingent or otherwise) other than the payment, discharge or
satisfaction in the ordinary course of business of liabilities and obligations
reflected or reserved against in the Financial Statement or incurred in the
ordinary course of business since December 31, 2008;

(f) cancelled any debts or waived any claims or rights that are material to the
Business;

(g) sold, transferred, or otherwise disposed of any of its assets or properties
(whether real, personal, tangible, intangible or mixed) other than, with respect
to any such assets or properties that are not material to the Business, in the
ordinary course of business or as is contemplated by the Restructuring, the
Remainder Funds Restructuring or the Second Closing Restructuring;

(h) declared, set aside or paid any dividend or distribution (other than
(i) dividends and distributions paid or payable to a Subject Entity, LIHTC Fund
or any of their respective Subsidiaries, (ii) dividends or distributions of Paid
Management Fees that will be disclosed in the Preliminary Closing Statement and
will be fully reflected in the calculation of the Interim Paid Management Fees;
or (iii) the LP Sale Proceeds);

(i) written off any Management Fee Amounts as uncollectible; or

(j) except for the transactions necessary to consummate the Restructuring, the
Remainder Funds Restructuring or the Second Closing Restructuring or the other
transactions contemplated by this Agreement, taken any action described in
Section 5.1 hereof that, if such action were taken after the date hereof and
prior to the Closing Date without the prior written consent of Purchaser, would
breach in any material respect the provisions of Section 5.1.

Section 3.7. Tax Matters.

(a) All material Tax Returns required to be filed by each Subject Entity and/or
their respective Subsidiaries have been filed. Such Tax Returns are consistent
with the Schedules K-1 received by the Sellers, the Subject Entities and their
Subsidiaries and otherwise, in all material respects, are in accordance with
applicable Law and are correct and complete. All material Taxes due and payable
with respect to each Subject Entity and their Subsidiaries (whether or not shown
as due and payable on such Tax Returns) or to which any Subject Entity or any of
their respective Subsidiaries may be liable under Treasury Regulations § 1.1502
6 (or analogous state or foreign provisions) by virtue of having been a member
of any affiliated group (or other group filing on a combined or unitary basis)
the common parent of which was MMA Financial, Inc. at any time on or prior to
the First Closing Date (or in the case of Second Closing Interests, the Second
Closing Date) have been paid, and any material liability of a Subject Entity or
any of its Subsidiaries for Taxes not yet due and payable, or which are being
contested in good faith, for periods (or portions thereof) through the First
Closing Date (or in the case of the Subject Entities or any of their
Subsidiaries that are directly or indirectly acquired by Purchaser (or its
designee) at the Second Closing, the Second Closing Date) do not exceed the
amount shown on the face of the Financial Statement (disregarding timing
differences) as adjusted for the period thereafter through the First Closing
Date (or in the case of the Subject Entities or any of their Subsidiaries that
are directly or indirectly acquired by Purchaser (or its designee) at the Second
Closing, the Second Closing Date) assuming the Business is operated in the
ordinary course.

(b) No audit or other administrative proceeding is pending or threatened in
writing, and no judicial proceeding is pending or threatened in writing, that
involves any material Tax or material Tax Return filed or paid by any Subject
Entity or any of its Subsidiaries.

(c) None of the Sellers nor any of the Subject Entities or any of their
respective Subsidiaries have waived any statute of limitations or agreed to any
extension of time for assessment of Taxes with respect to any Subject Entity or
any of its Subsidiaries. No Subject Entity or any of its Subsidiaries has waived
any statute of limitations or agreed to any extension of time for assessment of
Taxes.

(d) None of the Sellers nor any of the Subject Entities or any of their
respective Subsidiaries has requested or received any Tax rulings from, or
entered into any closing agreements with, any Tax Authority with respect to any
of the Subject Entities or any of their Subsidiaries that would be binding, from
and after the First Closing (or in the case of the Subject Entities or any of
their Subsidiaries that are directly or indirectly acquired by Purchaser (or its
designee) at the Second Closing, the Second Closing Date), on Purchaser or any
of the Subject Entities or any of their respective Subsidiaries.

(e) No Subject Entity or any of its Subsidiaries is or has been a member of any
consolidated, combined or unitary group for Tax purposes for any Tax period as
to which the statute of limitations for assessment of Tax has not expired, other
than a group of which the Sellers or one of the Subject Entities is the parent.
No Subject Entity or any of its Subsidiaries is a party to any tax sharing or
tax allocation agreement.

(f) No material claim has been made by any Tax Authority in a jurisdiction where
any Subject Entity or any of its Subsidiaries has not filed a Tax Return that it
is or may be subject to Tax by such jurisdiction, nor to the Seller Parties’
knowledge, is any such assertion threatened.

(g) Each Subject Entity and its Subsidiaries has withheld and paid all material
Taxes required to be withheld in connection with any amounts paid or owing to
any employee, creditor, independent contractor or other third party.

(h) There are no Encumbrances for Taxes (other than Permitted Encumbrances) upon
the assets of any Subject Entity or any of its Subsidiaries.

(i) No Subject Entity or any of its Subsidiaries has engaged in a listed
transaction within the meaning of Section 6707A(c) of the Code.

(j) Each Subject Entity set forth in Section 3.7(j) of the Seller Disclosure
Schedule is, and has been since formation, treated as a partnership or
disregarded entity for U.S. federal, state and local income tax purposes.

(k) All income with respect to Management Fee Amounts have been properly
included in the income of the general partner or managing member (or any Person
in similar position), as applicable, of each LIHTC Fund in accordance with the
method of tax accounting properly used by such Person.

All representations and warranties provided in this Section 3.7 with respect to
the LIHTC Funds are limited to the knowledge of the Seller Parties. For purposes
of the preceding sentence, notwithstanding the definition of “knowledge” set
forth in Section 1.1 of this Agreement, the knowledge of any Seller Party with
respect to Taxes, Tax Returns or other Tax matters of any Project Partnership
shall be limited to the actual knowledge, without inquiry, of such Seller Party;
provided that such knowledge shall include any notice provided to or obtained by
any LIHTC Fund related to an audit or other administrative or judicial
proceeding with respect to Taxes of any Project Partnership.

Section 3.8. ERISA and Employee Benefits.

(a) Section 3.8 of the Seller Disclosure Schedule contains a true and complete
list of each Company Plan. Each Company Plan is, and its administration
(including with respect to reporting and disclosure), is materially in
compliance with, and none of the Seller Parties, the Subject Entities or any of
their respective Subsidiaries has received any claim or notice that any such
Company Plan is not materially in compliance with, the terms of the applicable
Plan, ERISA, the Code (including all Tax rules compliance with which is required
for any intended favorable Tax treatment) or any and all other applicable Laws.
No Company Plan is subject to Title IV or Section 302 of ERISA or Section 412 or
4971 of the Code.

(b) Each of the Company Plans that is intended to be tax qualified under Section
401(a) of the Code has been determined by the IRS to be so qualified, and such
determination has not been modified, revoked or limited, and no circumstances
have occurred that would materially adversely affect the tax qualified status of
any such Company Plan.

(c) There is no suit, action, dispute, claim, arbitration or legal,
administrative or other proceeding, or governmental investigation pending or, to
the knowledge of the Seller Parties, threatened alleging any breach of the terms
of any Company Plan, or of any fiduciary duties thereunder, or violation of any
applicable law with respect to any such Company Plan.

(d) Neither the execution and delivery of this Agreement or the other
Transaction Documents, nor the performance of the transactions contemplated
thereby, will, either alone or in combination with a subsequent termination of
employment, result in any payments subject to Section 280G of the Code.

(e) The Seller Parties have provided timely notice to Michael Murray to not
renew, and to terminate, his employment agreement with MMA Financial, LLC (now
MMA Financial, Inc.), which non-renewal and termination will become effective
prior to the First Closing.

Section 3.9. Litigation. Except as set forth in Section 3.9 of the Seller
Disclosure Schedule, there is no action, suit, investigation (to the knowledge
of the Seller Parties) or proceeding pending or, to the knowledge of the Seller
Parties, threatened against any of the Subject Entities or LIHTC Funds or any of
their respective Subsidiaries, or otherwise against any Seller Party or any of
its Affiliates (other than the Subject Entities, the LIHTC Funds or any of their
respective Subsidiaries) in respect of, relating to or involving the Business,
that, if determined adversely to any of the Subject Entities or LIHTC Funds or
any of their respective Subsidiaries, or adversely to any of such Seller Parties
or their respective Affiliates, would be, or would reasonably be likely to be,
materially adverse to the operations of the Business. There are no outstanding
orders, writs, judgments, decrees, injunctions or settlements with or of any
Governmental Authority to which any of the Subject Entities or LIHTC Funds or
any of their respective Subsidiaries or, with respect to the Business, any of
the Seller Parties or any of their respective Affiliates (other than the Subject
Entities, the LIHTC Funds or any of their respective Subsidiaries), are subject
or to which any of their respective properties is bound that would be, or would
reasonably be likely to be, materially adverse to the operations of the
Business.

Section 3.10. No Violation of Law; Governmental Authorization.

(a) The operations of the Subject Entities, LIHTC Funds and their respective
Subsidiaries, and the operations of the Business, comply in all material
respects with all applicable Laws. Neither the Subject Entities, LIHTC Funds or
their respective Subsidiaries, nor, with respect to the Business, any of the
Seller Parties or any of their respective Affiliates (other than the Subject
Entities, the LIHTC Funds or any of their respective Subsidiaries) has received
any written notice from any Governmental Authority within the past two years
asserting or otherwise giving notice that any of the Subject Entities, LIHTC
Funds or any of their respective Subsidiaries, or any of the operations of the
Business, fails to comply in any material respect with applicable Law.

(b) The Subject Entities, LIHTC Funds and their respective Subsidiaries have
obtained and possess, and upon consummation of the Restructuring and the
Remainder Funds Restructuring and as of the First Closing (or in the case of the
Second Closing Interests, upon consummation of the Second Closing Restructuring
and as of the Second Closing) will possess, all material Permits necessary to
conduct the Business as presently conducted. None of the Subject Entities, LIHTC
Funds or their respective Subsidiaries is in default or violation (and no event
has occurred which, with notice or the lapse of time or both, would reasonably
be expected to constitute a default or violation) of any term, condition or
provision of any such Permit.

Section 3.11. Contracts and Other Agreements.

(a) Section 3.11 of the Seller Disclosure Schedule contains a true and complete
list of all of the contracts and agreements (each, a “Material Contract”):

(i) the rights under which are included in the Assets;

(ii) the liabilities and obligations under which are included in the Assumed
Liabilities;

(iii) comprising Organizational Documents of any of the Subject Entities, LIHTC
Funds or their respective Subsidiaries or otherwise provides for or governs any
joint venture or partnership involving the sharing of the revenue, income,
earning or profits of any entity with any Person other than a Subject Entity or
a LIHTC Fund or any of their respective Subsidiaries;

(iv) which are material to the Business and to which any of the Subject
Entities, LIHTC Funds or their respective Subsidiaries is a party, including any
contract or agreement providing for bridge loan financing to or for the benefit
of any of the Subject Entities, LIHTC Funds or their respective Subsidiaries;

(v) to which any of the Subject Entities, LIHTC Funds or their respective
Subsidiaries, on the one hand, and any Seller Party or any of its Affiliates
(other than any of the Subject Entities, LIHTC Funds or their respective
Subsidiaries), on the other hand, is a party and which will not be terminated at
or prior to the First Closing (or in the case of Second Closing Interests, the
Second Closing);

(vi) which contain covenants not to compete, engage in any line or type of
business or conduct business in any geographical area or with any Person that
are, or from and after the First Closing (or in the case of Second Closing
Interests, the Second Closing) will be, applicable to or binding on the Business
or any Subject Entity, LIHTC Fund or any of their respective Subsidiaries;

(vii) is currently in effect with any current or former officer (or individual
in a similar position), director (or individual in a similar position) or
employee of the Business or any Subject Entity, LIHTC Fund or any of their
respective Subsidiaries;

(viii) provides for any Subject Entity, LIHTC Fund or any of their respective
Subsidiaries to acquire or dispose of assets other than in the ordinary course
of business and consistent with past practice;

(ix) which is the Real Property Lease; or

(x) which are otherwise material to the Business.

(b) Except as not would be, and would not reasonably be likely to be, materially
adverse to the Business, each Material Contract is in full force and effect and
constitutes a legal, valid, binding agreement, enforceable, in accordance with
its terms, subject to applicable bankruptcy, insolvency or other similar laws,
now or hereinafter in effect, affecting creditors’ rights generally or general
principles of equity. The Subject Entities, LIHTC Funds and their respective
Subsidiaries, and the Seller Parties and their respective Affiliates (other than
the Subject Entities, LIHTC Funds or their respective Subsidiaries), as
applicable, have performed all material obligations required to be performed by
each of them to date under the Material Contracts, and none of them is (with or
without the lapse of time or the giving of notice, or both) in breach or default
in any material respect thereunder and, to the knowledge of the Seller Parties,
no other party to any Material Contract is (with or without the lapse of time or
the giving of notice, or both) in breach or default in any material respect
thereunder.

(c) The Sellers have made available to Purchaser true and complete copies (or if
none exist, reasonably detailed, complete and accurate written descriptions) of
each Material Contract, together with all amendments, modifications and
supplements thereto.

(d) To the knowledge of the Seller Parties, no LIHTC Fund or any of its
Subsidiaries is in breach or default in any material respect of any provision of
(i) its or any other Person’s Organizational Documents or (ii) any contract or
agreement to which any LIHTC Fund or any of its Subsidiaries is a party or is
otherwise bound which governs or relates to the Indebtedness of any LIHTC Fund
or any of its Subsidiaries.

Section 3.12. Intellectual Property.

(a) Seller Parties own all right, title and interest in and to, or have valid
and enforceable licenses to use, all the Intellectual Property owned, used, or
held for use in connection with, and material to, the conduct and operation of,
the Business as now conducted (the “Business Intellectual Property” and, the
portion thereof that is owned by any Seller Party, the “Owned Business
Intellectual Property”), including all Intellectual Property set forth in
Section 3.12(a) of the Seller Disclosure Schedule, which represents all
registered and applied for Owned Business Intellectual Property. Seller Parties
are in compliance in all material respects with all contractual obligations
relating to the Business Intellectual Property used pursuant to any license or
other agreement. To the knowledge of the Seller Parties, there is no
unauthorized use, disclosure, infringement or misappropriation of any Business
Intellectual Property by any third party. Neither the Owned Business
Intellectual Property nor, to the knowledge of the Seller Parties, the other
Business Intellectual Property, nor the use, development, manufacture,
marketing, license, sale or the intended use of any Business product or service
currently licensed, utilized, sold, provided or furnished by Seller Parties
infringes, misappropriates or otherwise violates any Intellectual Property or
other proprietary right of any other person. There is no pending or, to the
knowledge of the Seller Parties, threatened claim or litigation contesting the
validity, enforceability or ownership of the Owned Business Intellectual
Property or, to the knowledge of the Seller Parties, other Business Intellectual
Property. No Seller Parties has received any notice asserting that any Business
Intellectual Property or the proposed use, sale, license or disposition thereof
infringes, misappropriates or otherwise violates the Intellectual Property
rights of any other person.

(b) Section 3.12(b) of the Seller Disclosure Schedule sets forth a complete list
of all (i) material licenses, sublicenses and other contracts pursuant to which
Seller Parties or any sublicensee thereof has granted to any person, or receives
from any person, the right to use any Business Intellectual Property, and
(ii) all consents, indemnifications, forbearances to sue, settlement agreements
to which Seller Parties is a party relating to the Business Intellectual
Property. No other material limitations or restrictions on the use or
enforceability of any of the Owned Business Intellectual Property have been
agreed to by any Seller Party with any third party, pursuant to a settlement
agreement or otherwise, and no Owned Business Intellectual Property is subject
to any exclusive license agreement. No present or former employee, officer,
director or other affiliate of Seller Parties, or agent or outside contractor of
Seller Parties, holds any right, title or interest, directly or indirectly, in
whole or in part, in or to any Business Intellectual Property.

(c) The Software owned by Seller Parties that is material to the conduct of the
Businesses as now conducted (collectively, the “Owned Proprietary Software”) is
listed on Section 3.12(c)(i) of the Seller Disclosure Schedule. The Software
used (but not owned) by Seller Parties that is material to the conduct of the
Business as now conducted (collectively, the “Licensed Software”) is listed on
Section 3.12(c)(ii) of the Seller Disclosure Schedule. Seller Parties have taken
commercially reasonable steps to protect their right, title and interest in and
to the Owned Proprietary Software and the Licensed Software, including, without
limitation, the execution of appropriate confidentiality agreements and payment
of all royalties and licensing fees.

(d) None of the Owned Proprietary Software incorporates, is distributed,
integrated or bundled with, or was developed using any open source software.
None of the Owned Proprietary Software is subject to any “copyleft” or other
obligation or condition (including any obligation or condition under any “open
source” license such as the GNU Public License, Lesser GNU Public License or
Mozilla Public License) that: (i) requires or conditions the use or distribution
of such Owned Proprietary Software on the disclosure, licensing or distribution
of any source code for any portion of such Owned Proprietary Software; or
(ii) otherwise imposes any material limitation, restriction or condition on the
right or ability of Seller Parties to use or distribute any Owned Proprietary
Software. Seller Parties have not disclosed, and are not under any obligation to
disclose, the Owned Proprietary Software in source code to any Person.

(e) To the knowledge of the Seller Parties, the Business as now conducted does
not violate any terms of the license agreements for any Licensed Software. All
of Seller Parties’ computer hardware has legitimately licensed software
installed therein. Reasonable steps have been taken to back up electronically
stored information used in the business, and Seller Parties have in place
disaster recovery and security arrangements in relation to the Owned Proprietary
Software and the Licensed Software.

(f) Seller Parties have taken all commercially reasonable steps to protect the
Business Intellectual Property and maintain the confidentiality of their
material trade secrets. To the knowledge of Seller Parties, no employee,
independent contractor, consultant or agent of Seller Parties has used,
infringed, misappropriated or disclosed any material trade secrets or other
Business Intellectual Property, or material confidential information of any
other Person, in the course of the performance of his or her duties as an
employee, independent contractor, consultant or agent of Seller Parties.

(g) Upon consummation of the Restructuring and the Remainder Funds
Restructuring, and as of immediately prior to the First Closing, one or more of
the Subject Entities, LIHTC Funds or their respective Subsidiaries will
exclusively own all Seller Parties’ right, title and interest in and to the
Business Intellectual Property free and clear of all Encumbrances, other than
Permitted Encumbrances.

(h) The transactions contemplated by this Agreement and the other Transaction
Agreements will not result in the termination of, or otherwise require the
consent of any party to, the continued use, from and after the First Closing, of
any Business Intellectual Property by Purchaser or any of its Affiliates
(including, from and after the First Closing, the Subject Entities, LIHTC Funds
and their respective Subsidiaries).

Section 3.13. Real Property.

(a) Other than the Leased Real Property, no real property is used in the
operations of the Business. No Subject Entity owns, leases, licenses or
otherwise occupies any real property.

(b) Seller has made available to Purchaser a complete copy of the Real Property
Lease including all modifications, amendments, supplements, waivers and side
letters thereto). The Parent is the tenant under the Real Property Lease, the
Real Property Lease is valid, binding and in full force and effect, all rent and
other sums and charges payable by Parent, as tenant thereunder are current and
no termination event or condition (other than expiration of such Real Property
Lease by its terms on the scheduled termination date, rather than an accelerated
termination date) exists under the Real Property Lease. The Parent has not
received any notice of any, and has no knowledge of any, default under the Real
Property Lease and, to the Seller’s knowledge, there has not occurred any event
that with the lapse of time or the giving of notice or both would constitute
such a default under the Real Property Lease. The Parent has not transferred,
mortgaged, pledged or otherwise encumbered its leasehold interest in the Real
Property Lease. The Parent has not entered into any subleases, arrangements,
licenses or other agreements that materially affect all or any portion of the
Leased Real Property or the use of it and, to the Seller Parties’ knowledge, the
Leased Real Property is free of any right of possession or claim of right of
possession of any party other than the Parent or the Sellers.

(c) Parent has not received any payment nor requested any reimbursement from
Landlord in respect of the Landlord’s Contribution as such term is defined
pursuant to Section 5.2(b) of the Real Property Lease.

Section 3.14. Environmental Matters. Except as would not, and would not
reasonably be likely to, have a Business Material Adverse Effect: (i) the Leased
Real Property is, and the operations of the Business are, in compliance with all
Environmental Laws; (ii) to the knowledge of the Seller Parties, no Hazardous
Substances have been Released at, on or under any Leased Real Property;
(iii) there are no claims, notices, orders or proceedings from any person,
including any Governmental Authority, pending or, to the Seller Parties’
knowledge, threatened against any Seller Party or any of its respective
Affiliates (including any Subject Entity, LIHTC Fund or any of their respective
Subsidiaries) alleging any violation of Environmental Laws or the existence of
any material liabilities arising under any Environmental Laws (“Environmental
Liabilities”) in respect of the Leased Real Property or the Business; and
(iv) neither any Subject Entity or LIHTC Fund or any of their respective
Subsidiaries nor any of their respective assets or properties is, and the
operations of the Business are not, subject to any order, decree, injunction or
other directive of any Governmental Authority, and none of the Seller Parties or
the Subject Entities, the LIHTC Funds or their respective Subsidiaries nor any
of their respective assets or properties is, and the operations of the Business
are not, subject to any agreement that requires any of them to pay to,
reimburse, guarantee, pledge, defend, indemnify or hold harmless any Person for
or against any Environmental Liabilities, in each case in respect of the Leased
Real Property or the Business.

Section 3.15. Brokers. No agent, broker, investment banker, financial advisor or
other firm or Person is entitled to any brokerage, finder’s, financial advisor’s
or other similar fee or commission for which Purchaser or any of its
Subsidiaries would become liable in connection with the transactions
contemplated by this Agreement as a result of any action taken by or on behalf
of any Seller Party or any of its Affiliates, other than Lazard, all fees and
expenses of which will be paid by solely the Seller Parties.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to the Seller Parties that:

Section 4.1. Organization and Qualification. Purchaser is a Delaware limited
partnership duly organized, validly existing and in good standing under the laws
of its jurisdiction of formation and has all requisite corporate or other power
and authority to own, license, use or lease and operate its assets and
properties and to carry on its business as it is now conducted.

Section 4.2. Authority; Non-Contravention; Approvals.

(a) Purchaser has all requisite corporate and other power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it will be a party and to perform the transactions contemplated by this
Agreement and such other Transaction Documents. The execution and delivery of
this Agreement and the other Transaction Documents to which Purchaser is a party
and the performance by Purchaser of the transactions contemplated by this
Agreement and such other Transaction Documents have been approved by all
necessary corporate and other action on the part of Purchaser, and no other
corporate or other proceedings on the part of Purchaser are necessary to
authorize the execution and delivery of this Agreement or the other Transaction
Documents to which Purchaser is a party and the performance by Purchaser of the
transactions contemplated by this Agreement and the other Transaction Documents
to which Purchaser is a party. This Agreement has been, and upon their execution
the other Transaction Documents to which Purchaser is a party will be, duly
executed and delivered by Purchaser, and, assuming the due authorization,
execution and delivery of this Agreement and such other Transaction Documents by
the Seller Parties and their respective Affiliates (as applicable), constitutes,
and upon their execution such other Transaction Documents will constitute, valid
and binding obligations of Purchaser enforceable against Purchaser in accordance
with their respective terms.

(b) The execution and delivery by Purchaser of this Agreement and the other
Transaction Documents to which Purchaser will be a party and the performance of
the transactions contemplated by this Agreement and such other Transaction
Documents do not and will not (i) conflict with or result in a breach of any
provisions of the Organizational Documents of Purchaser, (ii) result in a
violation or breach of or constitute a default (or an event which, with or
without notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or the loss of a benefit under or accelerate the
performance required by, or result in a right of termination, modification,
cancellation or acceleration under, the terms, conditions or provisions of any
contract or other instrument of any kind to which Purchaser is now a party or by
which Purchaser or any of its properties or assets may be bound or affected, or
(iii) violate any order, writ, injunction, decree or Law applicable to
Purchaser, other than, in the case of clauses (ii) and (iii) above, as would not
result in a Purchaser Material Adverse Effect.

(c) Except pursuant to the applicable requirements of HUD or state housing
agencies, no declaration, filing or registration with, or notice to, or
authorization, consent, order or approval of, any Governmental Authority is
required to be obtained or made in connection with or as a result of the
execution and delivery by Purchaser of this Agreement and the other Transaction
Documents to which Purchaser is a party or the performance by Purchaser of the
transactions contemplated by this Agreement and such other Transaction
Documents, other than such declarations, filings, registrations, notices,
authorizations, consents, orders or approvals which, if not made or obtained, as
the case may be, would not result in a Purchaser Material Adverse Effect.

Section 4.3. Financing. Purchaser (a) will have at the First Closing immediately
available funds available to it which are sufficient to pay the First Closing
Purchase Price to the Sellers at the First Closing in accordance with the terms
of this Agreement; (b) will have at the Second Closing immediately available
funds available to it which are sufficient to pay the Second Closing Purchase
Price to the Sellers at the Second Closing in accordance with the terms of this
Agreement; (c) has provided to the Seller Parties the excerpts of Purchaser’s
financial statements set forth in Schedule 4.3(a), which financial statements,
except as set forth in Schedule 4.3(a), (i) have been prepared in accordance
with generally accepted accounting principles in the United States, (ii) are
consistent with the books and records of Purchaser, and (iii) fairly present in
all material respects the financial condition of Purchaser as of the date
thereof subject to normal year end adjustments that are or would not be material
in amount or effect and the lack of footnotes; and (d) has the contractual right
to require its limited partner investors to fund any capital calls which may be
made by Purchaser pursuant to the applicable contracts and agreements with such
investors and, to the knowledge of Purchaser, no such investor has notified
Purchaser of any reason why it would not fund any such capital calls that are
made in connection with the consummation of the First Closing or the Second
Closing.

Section 4.4. Brokers. No agent, broker, investment banker, financial advisor or
other firm or Person is entitled to any brokerage, finder’s, financial advisor’s
or other similar fee or commission for which the Seller Parties or any of their
Subsidiaries would become liable in connection with the transactions
contemplated by this Agreement as a result of any action taken by or on behalf
of Purchaser or any of its Affiliates.

Section 4.5. Investment Intent. Purchaser is acquiring the Entity Interests and
the Fund Interests for its own account, for the purpose of investment only and
not with a view to, or for sale in connection with, any distribution thereof in
violation of applicable securities Laws.

Section 4.6. HUD Approvals. Purchaser has no knowledge of any fact or
circumstances relating to Purchaser or any of its Affiliates which would
reasonably be likely to prevent or materially delay any approvals, consents or
other actions required by HUD in connection with the transactions contemplated
in this Agreement from being obtained.

Section 4.7. No Other Representations.

(a) Notwithstanding anything contained in this Agreement to the contrary,
Purchaser understands and agrees that the Seller Parties have not made, and are
not making, any representation or warranty whatsoever, express or implied, with
respect to the Seller Parties, their Affiliates, the Subject Entities or their
Subsidiaries, the Business, the LIHTC Funds, the transactions contemplated
hereby or any other matter, other than those representations and warranties of
the Seller Parties expressly set forth in Article III.

(b) Purchaser acknowledges that it has been given such access to the premises,
books, records and officers of the Subject Entities and their Subsidiaries and
the Business and has had the opportunity to review such other data and other
information with respect to the Subject Entities and their Subsidiaries and the
Business as Purchaser has deemed necessary in its sole judgment to evaluate the
transactions contemplated by this Agreement.

ARTICLE V.

COVENANTS

Section 5.1. Conduct of the Business. During the period from the date of this
Agreement to the First Closing, except as otherwise expressly permitted under
the terms of this Agreement or provided on Schedule 5.1, or upon receipt of
Purchaser’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed), the Seller Parties shall, and shall cause the Subject
Entities, the LIHTC Funds and their respective Subsidiaries to, conduct the
Business only in the ordinary course consistent with past practice and shall,
and shall cause the Subject Entities, the LIHTC Funds and their respective
Subsidiaries to, use their commercially reasonable efforts to preserve intact
the present organization of the Subject Entities, the LIHTC Funds and their
respective Subsidiaries and the Business, keep available the services of the
Business Employees, and to preserve relationships with customers, suppliers,
licensors, licensees, contractors, distributors, investors and others having
business dealings with any of the Subject Entities, the LIHTC Funds or their
respective Subsidiaries or with the Business. Without limiting the generality of
the foregoing, from the date of this Agreement to the First Closing, except as
otherwise expressly permitted under the terms of this Agreement or as may be
required to effect the transactions contemplated by this Agreement (including
the Restructuring, the Remainder Funds Restructuring and the Second Closing
Restructuring), the Seller Parties shall not, and shall cause the Subject
Entities, the LIHTC Funds and their respective Subsidiaries not to, do any of
the following without Purchaser’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed):

(a) sell, lease, transfer or dispose of any Assets, any assets of the Subject
Entities, the LIHTC Funds or their respective Subsidiaries or any assets
otherwise primarily used in the Business except in the ordinary course of
business and as would not be material to the Business;

(b) any acquisition by the Subject Entities, the LIHTC Funds or their respective
Subsidiaries, or otherwise by any Seller Party or any of its Affiliates (other
than the Subject Entities, the LIHTC Funds or their respective Subsidiaries) for
use primarily in the Business, of assets or properties for an aggregate purchase
price in excess of $150,000;

(c) incur, create or assume any Indebtedness relating to the Business, or of the
Subject Entities, the LIHTC Funds or their respective Subsidiaries, which
exceeds $25,000 individually, or $100,000 in the aggregate, except as may be
required to effect a Bridge Resolution in accordance with this Agreement, or
take any action that results in an Encumbrance, other than a Permitted
Encumbrance, being imposed on any Assets, any assets of the Subject Entities,
LIHTC Funds or their respective Subsidiaries or any assets otherwise primarily
used in the Business;

(d) enter into, adopt, amend or terminate any Company Plan as it applies to the
Business Employees or the Business or any of the Subject Entities, the LIHTC
Funds or their respective Subsidiaries;

(e) materially increase the compensation or benefits of any Business Employee or
pay or otherwise grant any material benefit not required by any such Company
Plan to a Business Employee;

(f) except as provided in Section 5.7 of this Agreement, enter into or offer to
enter into or amend, terminate or waive any right under any employment or
consulting agreement or arrangement with any Business Employee;

(g) make or commit to make capital expenditures by the Subject Entities, the
LIHTC Funds or their respective Subsidiaries in excess of $25,000 individually
or $150,000 in the aggregate;

(h) enter into any contract or agreement that, if it were in effect as of the
date hereof, would constitute a Material Contract, or amend or terminate any
Material Contract;

(i) amend the Organizational Documents of any of the Subject Entities, the LIHTC
Funds or their respective Subsidiaries;

(j) merge or consolidate any of the Subject Entities, the LIHTC Funds or their
respective Subsidiaries with any other Person;

(k) liquidate or dissolve or adopt any plan of complete or partial liquidation
or dissolution;

(l) issue, sell, otherwise dispose of, repurchase or redeem any capital stock or
other equity or ownership interests or securities of, or Indebtedness of, any of
the Subject Entities, the LIHTC Funds or their respective Subsidiaries, or grant
any options, warrants, calls, rights or commitments or any other agreements of
any character obligating any of the Subject Entities, the LIHTC Funds or their
respective Subsidiaries to issue any capital stock or other equity or ownership
interests or securities, or any Indebtedness, thereof;

(m) declare, set aside or pay any dividend or other distribution with respect to
any capital stock or other equity or ownership interests or securities of any of
the Subject Entities, the LIHTC Funds or their respective Subsidiaries, other
than (i) dividends or other distributions payable to any of the Subject
Entities, the LIHTC Funds or their respective Subsidiaries, (ii) dividends or
other distributions of Paid Management Fees (which, for the avoidance of doubt,
shall reduce the First Closing Purchase Price as provided in Section 2.3), or
(iii) the LP Sale Proceeds;

(n) change any accounting or Tax procedure or practice, make or change any Tax
election or settle or compromise any Tax liability, or amend any material Tax
Return, in each case relating to the Business or any of the Subject Entities,
the LIHTC Funds or their respective Subsidiaries and that may adversely affect
Purchaser, the Business, or any of the Subject Entities, the LIHTC Funds or
their respective Subsidiaries after the First Closing Date (or, in the case of
the Acquired Remainder Funds, the Second Closing Date) with respect to taxable
periods or portions thereof beginning after the First Closing Date (or, in the
case of the Acquired Remainder Funds, the Second Closing Date), in each case
except as required by Law or by the independent auditors of such Persons;

(o) waive or release any material claim or right relating to the Business or of
any of the Subject Entities, the LIHTC Funds or their respective Subsidiaries;

(p) redeem, repurchase, prepay, defease, incur or otherwise acquire any
indebtedness for borrowed money, or otherwise make an advance or payment with
respect to the Advanced Loans, except for the payment of accrued interest;

(q) request or accept or acknowledge receipt of any reimbursement from Landlord
in respect of any Landlord Contribution, as such term is defined pursuant to
Section 5.2(b) of the Real Property Lease;

(r) release or otherwise utilize Fund Cash Balances other than in the ordinary
course of business consistent with past practice; or

(s) agree or otherwise commit to do any of the foregoing.

Notwithstanding any of the foregoing, the Seller Parties, Subject Entities,
LIHTC Funds or their respective Subsidiaries shall be permitted to take any
action (a “Fiduciary Duty Action”), or cause any action to be taken, which, the
Seller Parties, Subject Entities, LIHTC Funds or their respective Subsidiaries
reasonably believe would be required to prevent the Seller Parties, the Subject
Entities or their respective Subsidiaries from violating any fiduciary duty owed
by them in their capacity as the general partner of any of the LIHTC Funds,
provided that (i) the Seller Parties, Subject Entities, LIHTC Funds or their
respective Subsidiaries provide Purchaser with electronic or written notice (a
“Fiduciary Duty Action Notice”) four Business Days prior to taking any Fiduciary
Duty Action, (ii) the Fiduciary Duty Action does not involve or result in any
payment or disbursement to the Seller Parties or their respective Subsidiaries
and (iii) the Seller Parties, Subject Entities, LIHTC Funds or their respective
Subsidiaries (as the case may be) take only the actions required to be taken in
order to not violate any fiduciary duty owed by them in their capacity as the
general partner of any of the LIHTC Funds. If Purchaser reasonably believes such
Fiduciary Duty Action is materially adverse to the Business or the value of the
LIHTC Funds, Purchaser shall provide electronic or written notice (a “Fiduciary
Duty Action Dispute Notice”) to the Seller Parties within four Business Days of
receipt of a Fiduciary Duty Action Notice indicating that Purchaser believes the
Fiduciary Duty Action will be materially adverse to the Business or the value of
the LIHTC Funds. In the event that Purchaser does not provide a timely Fiduciary
Duty Action Dispute Notice, the Fiduciary Duty Action taken by the Seller
Parties, Subject Entities, LIHTC Funds or their respective Subsidiaries shall
not have any effect on the First Closing Purchase Price and shall not result in
a First Closing Purchase Price adjustment. If Purchaser timely delivers a
Fiduciary Duty Action Dispute Notice, the Seller Parties and Purchaser will
enter into good faith negotiations regarding a First Closing Purchase Price
adjustment.

Section 5.2. Access to Information. The Seller Parties shall, and shall cause
their respective Affiliates to, provide Purchaser and its officers (or
individuals in similar positions), directors (or individuals in similar
positions), employees, agents, counsel, accountants, financial advisors,
consultants and other representatives (each, a “Representative”) with reasonable
access during normal business hours, upon reasonable prior notice, to all
Representatives, assets and properties, and the books and records, of the
Subject Entities and the LIHTC Funds and their respective Subsidiaries and the
books and records of the Seller Parties and their respective controlled
Affiliates (other than the Subject Entities, the LIHTC Funds and their
respective Subsidiaries) relating to the Subject Entities, the LIHTC Funds and
their respective Subsidiaries, the Assets, the Assumed Liabilities and the
Business; provided, that such access does not unreasonably interfere with the
normal operations of the Seller Parties. The Seller Parties shall, and shall
cause their respective Subsidiaries to, furnish Purchaser and its
Representatives with all such information and data (including copies of
contracts, Company Plans and other books and records) concerning the Subject
Entities, LIHTC Funds and their respective Subsidiaries, the Assets, the Assumed
Liabilities and the Business and their respective operations as Purchaser or any
of its Representatives may reasonably request in connection with such
investigation or its rights under this Section 5.2; provided, however, that
(i) the auditors and outside accountants of the Seller Parties shall not be
obligated to make work papers available unless Purchaser has signed a customary
agreement relating to access to such work papers in form and substance
reasonably acceptable to such auditors or accountants, as applicable, (ii) the
Seller Parties shall not be obligated to make any information available that
would, in the reasonable judgment of Parent, violate or jeopardize any
applicable attorney client privilege or any applicable contractual
confidentiality obligation (it being understood that the Seller Parties shall
use commercially reasonable efforts to cause such contractual obligation to be
waived with respect to the exercise of Purchaser’s rights under this Section 5.2
and the access to information hereunder). All such information shall be kept
confidential in accordance with the terms of the Confidentiality Agreement,
dated as of July 9, 2008, between JEN Partners LLC and Parent.

Section 5.3. Reasonable Efforts.

(a) Upon the terms and subject to the conditions of this Agreement, each of the
parties hereto shall use its commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement and the other Transaction Documents.
Each of the Seller Parties and Purchaser shall comply as promptly as practicable
with any other Laws that are applicable to any of the transactions contemplated
hereby or by the other Transaction Documents and pursuant to which any consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person in connection with such
transactions is necessary. Each of the Seller Parties and Purchaser shall
furnish to the others such information and assistance as the other may
reasonably request in connection with their preparation of any filing,
registration or declaration which is necessary under Laws in connection with the
transaction contemplated by the Transaction Documents. Purchaser and the Seller
Parties shall keep each other apprised of the status of any communications with,
and any inquiries or requests for additional information from, any Governmental
Authority (or other Person regarding any of the transactions contemplated by
this Agreement or the other Transaction Documents) in respect of any such
filing, registration or declaration, and shall comply promptly with any such
inquiry or request (and, unless precluded by Law, provide copies of any such
communications that are in writing). The parties hereto shall use their
respective commercially reasonable efforts and take all necessary action to
obtain any consent, approval, order or authorization of any Governmental
Authority under United States antitrust or competition laws, necessary in
connection with the transactions contemplated hereby or to resolve any
objections that may be asserted by any Governmental Authority with respect to
the transactions contemplated hereby.

(b) Subject to the terms and conditions of this Agreement, each party shall use
its commercially reasonable efforts to cause the First Closing and the Second
Closing to occur as promptly as practicable.

(c) Purchaser shall use its commercially reasonable efforts to obtain as
promptly as practicable all Permits required by Law for Purchaser to conduct the
Business following the First Closing. The Seller Parties shall, and shall cause
their respective Affiliates to, provide reasonable assistance to Purchaser to
obtain such Permits, but shall not be required to incur any material out of
pocket expenses in providing such assistance.

(d) The Seller Parties shall, and shall cause their respective Affiliates to,
obtain as promptly as practicable all consents, approvals and waivers required
to be obtained from any third Persons in connection with the consummation of the
First Closing, the Second Closing and the other transactions contemplated by
this Agreement and the other Transaction Documents and so that all Permits,
contracts and other agreements of the Subject Entities and their Subsidiaries
will remain in full force and effect from and after the First Closing, and
Purchaser shall reasonably cooperate with the Seller Parties and their
respective Affiliates in connection with obtaining such consents, approvals and
waivers. The Seller Parties shall keep Purchaser fully informed of any
communications with, and any inquiries or requests for additional information
from, and any offers made, any conditions imposed or required, by any such third
Person in connection with so obtaining such Person’s consent, as well as the
status thereof. In the event that any such Person imposes or requires any
conditions to the receipt of such Person’s consent that is required in
connection with the consummation of the First Closing, the Second Closing or any
of the other transactions contemplated by this Agreement and the other
Transaction Documents, the Seller Parties, on the one hand, and Purchaser, on
the other hand, shall reasonably cooperate with each other in good faith to
agree upon the manner in which such conditions shall be satisfied. Nothing in
this Section 5.3(d) shall require Purchaser or any of its Affiliates to incur
any material out of pocket expenses, make any material financial commitment or
grant or agree to any material concession to any third Person to obtain any such
consent, approval or waiver.

(e) Notwithstanding anything to the contrary in this Agreement, Purchaser
acknowledges and agrees that it shall be responsible for and assume all
Informational Technology Transition Costs and the Seller Parties shall have no
responsibility therefor.

(f) Parent shall provide or cause to be provided, certain information technology
and migration consulting services as more specifically described in the
Transitional Services Agreement. For the avoidance of doubt, the obligation of
Parent to provide such services up to an aggregate value of $90,000 pursuant to,
and in accordance with, the Transitional Services Agreement will not in any way
abrogate or diminish Purchaser’s obligation to assume and discharge the
Information Technology Transition Costs.

Section 5.4. Notification.

(a) From time to time prior to the First Closing, the Seller Parties shall
notify Purchaser with respect to any matter hereafter arising or any information
obtained after the date hereof that, if existing, occurring or known at or prior
to the date of this Agreement, would have been required to be set forth or
described in the Seller Disclosure Schedule or that is necessary to complete or
correct any information in such schedule or in any representation and warranty
that has been rendered inaccurate thereby.

(b) No notice given pursuant to this Section 5.4 shall have any effect on the
representations, warranties, covenants or agreements contained in this
Agreement, including for purposes of determining the satisfaction of any
condition contained herein, or shall in any way limit or affect any party’s
rights or obligations under Article VII.

Section 5.5. Tax Matters.

(a) Parent shall, to the maximum extent that it or any of its Affiliates is
authorized, or otherwise has the right or ability, to do so, timely prepare and
file (or cause to be timely prepared and filed) (i) all Tax Returns that are
required to be filed by or with respect to a Subject Entity or a Subsidiary of a
Subject Entity on a consolidated, combined or unitary basis with at least Parent
or one Affiliate of Parent that is not a Subject Entity or a Subsidiary of a
Subject Entity for taxable years or periods beginning on or before the First
Closing Date (or in the case of the Subject Entities or any of their
Subsidiaries that are directly or indirectly acquired by Purchaser (or its
designee) at the Second Closing, the Second Closing Date) and (ii) all other Tax
Returns required to be filed with respect to any Subject Entity, Subsidiary of a
Subject Entity or the Business that are due (taking into account requests for
extensions to file such returns) on or before the First Closing Date (or in the
case of the Subject Entities or any of their Subsidiaries that are directly or
indirectly acquired by Purchaser (or its designee) at the Second Closing, the
Second Closing Date). In the case of the Tax Returns described in this
Section 5.5(a), Parent shall prepare (or cause to be prepared) such Tax Returns
in accordance with applicable law and past practices of the Subject Entities,
the Subsidiaries of the Subject Entities or the Business, as applicable. In each
case, Parent shall timely remit (or cause to be timely remitted) any Taxes shown
as due on such Tax Returns to the extent such Taxes are attributable to a
consolidated, combined or unitary group described in clause (i) of the preceding
sentence or to the extent such Taxes are allocable to a Pre-Closing Tax Period.
Notwithstanding the foregoing or anything else in this Section 5.5 to the
contrary, Parent shall be obligated under this Section 5.5 with respect to
Taxes, Tax Returns or other Tax matters of any LIHTC Fund to the maximum extent
Parent or any of its Affiliates is so authorized, or otherwise has the right,
under the applicable Organizational Documents of such LIHTC Fund (as such
Organizational Documents are in effect on, with respect to any such LIHTC Fund
comprising First Closing Interests, the First Closing Date and, with respect to
any such LIHTC Fund comprising Second Closing Interests, the Second Closing
Date) to perform such obligations (and doing so would not conflict with the
authority or rights of any other Person to perform such obligations and such
Person shall have timely performed such obligations under such Organizational
Documents); provided that Parent and its Affiliates shall be obligated under
this Section 5.5 to pay or make any payment on account of any Taxes of such
LIHTC Fund to the extent obligated to do so under such Organizational Documents.

(b) Except as described in Section 5.5(a), Purchaser shall timely prepare and
file (or cause to be timely prepared and filed) all Tax Returns with respect to
the Subject Entities, and Subsidiaries of the Subject Entities or the Business.
Purchaser shall remit (or cause to be remitted) any Taxes due with respect to
such Tax Returns, provided, however, that Parent shall promptly (and, in any
event, within twenty (20) Business Days of a written request made by Purchaser
therefor) reimburse Purchaser for the portion of such Tax that relates to a
Pre-Closing Tax Period; provided, further, that Purchaser shall file any Tax
Return that relates (in whole or in part) to a Pre-Closing Tax Period in
accordance with applicable law and past practices of the Seller Parties, and
shall, at least twenty (20) Business Days prior to the due date of any such Tax
Return, provide a copy of such Tax Return for Parent’s review. Purchaser shall
not file or cause its Affiliates (including the Subject Entities and their
Subsidiaries) to file any Tax Return that relates (in whole or in part) to a
Pre-Closing Tax Period without Parent’s prior approval, such approval not to be
unreasonably withheld, conditioned or delayed.

(c) In the case of Taxes that are payable with respect to a taxable period
beginning on or prior to and ending after the First Closing Date (or in the case
of Taxes that are payable with respect to the Subject Entities and their
Subsidiaries that are directly or indirectly acquired by Purchaser (or its
designee) at the Second Closing, the Second Closing Date) (a “Straddle Period”),
the portion of any such Tax that is allocable to the portion of the Straddle
Period ending on the First Closing Date (or in the case of the Subject Entities
or any of their Subsidiaries that are directly or indirectly acquired by
Purchaser (or its designee) at the Second Closing, the Second Closing Date)
shall be: (i) in the case of Taxes imposed on a periodic basis with respect to
one or more assets or otherwise measured by the level of any item, deemed to be
the amount of such Taxes for the entire period, multiplied by a fraction the
numerator of which is the number of calendar days in the period ending on the
First Closing Date (or in the case of the Subject Entities or any of their
Subsidiaries that are directly or indirectly acquired by Purchaser (or its
designee) at the Second Closing, the Second Closing Date) and the denominator of
which is the number of calendar days in the entire Straddle Period; and (ii) in
the case of Taxes other than those described in (i) deemed equal to the amount
which would be payable if the taxable year ended on the First Closing Date (or
in the case of the Subject Entities or any of their Subsidiaries that are
directly or indirectly acquired by Purchaser (or its designee) at the Second
Closing, the Second Closing Date) (and for such purpose, the taxable period of
any partnership or other pass through entity in which the Subject Entities or
their Subsidiaries holds a beneficial interest shall be deemed to terminate at
such time).

(d) All transfer, registration, stamp, documentary, sales, use and similar Taxes
(including all applicable real estate transfer or gains Taxes and transfer
Taxes), any penalties, interest and additions to Tax, and fees incurred in
connection with the transactions contemplated by this Agreement shall be borne
jointly and severally by the Seller Parties. The Seller Parties and Purchaser
shall reasonably cooperate with each other in the timely making of all filings,
returns, reports and forms as may be required in connection therewith.

(e) Purchaser and the Seller Parties shall (and shall cause their Affiliates to)
reasonably cooperate with each other, as and to the extent reasonably requested
by any other party hereto, in connection with the preparation and filing of any
Tax Return and any audit or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the request of any other party
hereto) the provision of records and information which are reasonably relevant
to any such audit or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Without limiting Section 5.11(b), Purchaser and
the Seller Parties agree to, for a period of seven years, (x) retain all
material books and records with respect to Tax matters pertinent to the Subject
Entities and their Subsidiaries, in each case relating to any Tax period
beginning on or before the First Closing Date (or in the case of the Subject
Entities or any of their Subsidiaries that are directly or indirectly acquired
by Purchaser (or its designee) at the Second Closing, the Second Closing Date),
and to abide by all record retention agreements entered into with any Tax
Authority, and (y) give the other party at least 10 days written notice prior to
destroying or discarding any such books and records and, if the other party so
requests within 10 days following such notice, Purchaser or the Seller Parties,
as the case may be, shall allow the other party (or parties) to take possession
of such books and records.

(f) To the maximum extent permitted by applicable Law, Purchaser shall cause the
Subject Entities and their Subsidiaries not to carry back losses, credits or
other items arising after the First Closing Date (or in the case of the Subject
Entities or any of their Subsidiaries that are directly or indirectly acquired
by Purchaser (or its designee) at the Second Closing, the Second Closing Date)
to periods beginning before the First Closing Date (or in the case of the
Subject Entities or any of their Subsidiaries that are directly or indirectly
acquired by Purchaser (or its designee) at the Second Closing, the Second
Closing Date) in which such Subject Entity or Subsidiary of a Subject Entity was
included in a consolidated, combined or unitary Tax group but, instead, to carry
forward such losses, credits or other items. Purchaser shall and shall cause its
Affiliates (including, following the First Closing or the Second Closing, as
applicable, the Subject Entities and each of their Subsidiaries) to complete and
execute such waivers and elections as are necessary under applicable Law for
such purpose.

(g) The Seller Parties shall, and shall cause their respective Affiliates to,
cause any tax sharing agreement or similar arrangement with respect to Taxes
involving a Subject Entity or any of their respective Subsidiaries to be
terminated effective at or prior to the First Closing Date (or in the case of
the Subject Entities or any of their Subsidiaries that are directly or
indirectly acquired by Purchaser (or its designee) at the Second Closing, the
Second Closing Date), to the extent any such agreement or arrangement relates to
a Subject Entity or any of their respective Subsidiaries and after the First
Closing no Subject Entity or any of their respective Subsidiaries shall have any
liability or obligation under any such agreement or arrangement for any past,
present or future period.

(h) Purchaser shall have the right (but not the obligation) to request that an
election under Section 754 of the Code be made in connection with the direct or
indirect acquisition by Purchaser (or its designee) of an interest in any
Subject Entity or Subsidiary of a Subject Entity that is treated as a
partnership for U.S. federal income tax purposes. In the event that Purchaser
requests that any such election be made, the Seller Parties shall cooperate with
Purchaser to cause an election under Section 754 of the Code and the Treasury
Regulations thereunder (and any correlative election under applicable state and
local law) to be made by each such Subject Entity or any of their respective
Subsidiaries.

Section 5.6. Leased Real Property.

(a) Each party will reasonably cooperate with each other and use its
commercially reasonable efforts (but without any obligation on the part of any
of them to make any payment of money) from the date of this Agreement to the
First Closing Date to obtain the consent of such Persons to the assignment or
novation of the rights and obligations of the Seller Parties and their
Affiliates (as applicable), or to the ability to take any other action necessary
to achieve an assignment of such Seller Parties’ and their Affiliates’ rights
and obligations, under the Real Property Lease with respect to the Purchaser
Leased Space only and a corresponding assumption by Purchaser (or its designee
as approved by Landlord) of such rights and obligations under the Real Property
Lease with respect to the Purchaser Leased Space only, such that Purchaser or
its designee will have direct privity of contract with the Landlord with respect
to such assigned rights and obligations relating to the Purchaser Leased Space
and the Seller Parties and their Affiliates will thereupon be released from all
liability and obligations under the Real Property Lease with respect to the
Purchaser Leased Space that accrue following the date of such assignment and
assumption (any such assignment, novation or assumption pursuant to this
Section 5.6(a), the “Direct Lease Resolution”). Purchaser shall have no
obligation to effect the Direct Lease Resolution and the Direct Lease Resolution
shall not be deemed to have occurred unless and until (A) either (i) The tenant
under the Real Property Lease and Purchaser or its permitted designee (the
“Assignee”) have entered into a partial assignment of the Real Property Lease
with respect to the Purchased Leased Space in form reasonably satisfactory to
Landlord and Purchaser and that includes the terms set forth on Exhibit E
attached hereto (the “Partial Assignment”) and the Landlord has consented in
writing to such partial assignment or (ii) Landlord and Assignee have entered
into a new direct lease for the Purchaser Leased Space, in form reasonably
satisfactory to Landlord and Purchaser (the “New Lease”), (B) Purchaser has
received the Lease Estoppel, duly executed by Landlord on or after the day that
is thirty (30) days prior to the First Closing, or other assurances reasonably
acceptable to Purchaser and Parent, each evidencing that there are no defaults
or breaches under the Real Property Lease or other conditions that will
adversely affect in any respect Assignee’s right to possess, access or otherwise
quietly enjoy the Purchaser Leased Space and that Assignee will not be
responsible for any rights, obligations or liabilities of Parent or its
Affiliates with respect to the Leased Real Property other than the Purchaser
Leased Space. Notwithstanding the foregoing, or anything to the contrary in this
Agreement, Purchaser may, in its sole and absolute discretion, but shall have no
obligation to, waive receipt of the Lease Estoppel in order to effectuate the
Direct Lease Resolution.

(b) If consent to the Direct Lease Resolution is not obtained as contemplated by
Section 5.6(a) or an attempted assignment of the rights and obligations under
the Real Property Lease with respect to the Purchaser Leased Space would
materially and adversely affect the rights and obligations of the Seller Parties
or their Affiliates hereunder, in Seller Parties’ reasonable discretion, or
would materially and adversely affect Purchaser or any of its Affiliates
hereunder or otherwise, in Purchaser’s reasonable discretion, the Seller Parties
and Purchaser shall reasonably cooperate to seek the consent of Landlord to a
sublease of the Purchaser Leased Property (the “Sublease”) from the Seller
Parties or their Affiliates to Purchaser or its designee (the “Subtenant”) from
and after the First Closing as provided in this Section 5.6(b) and to enter into
such Sublease (the execution of such Sublease pursuant to and in accordance
with, and the satisfaction of the other requirements set forth in this Section
5.6(b), the “Sublease Resolution”). In the event the parties mutually agree to
sublease the Purchaser Leased Space to Purchaser from the Parent, as soon as
reasonably practicable after such determination, the parties will enter into
good faith discussions with respect to such Sublease (including the terms
related thereto) and shall prepare one or more agreements to be entered into by
the parties (or their respective Affiliates) with respect to such Sublease,
which shall: (1) incorporate all material terms and obligations of the Real
Property Lease relating to the Purchaser Leased Space, including the terms set
forth on Exhibit E attached hereto, (2) provide that in the event of any default
of a payment obligation to be made by any Seller Party or any of its Affiliates
pursuant to the Transitional Services Agreement, Purchaser (or its designee)
will be entitled to a direct and equal offset against any amounts payable to any
Seller Party or any of its Affiliates under the Sublease, (3) provide that in
the event of any material default of a payment obligation to be made by
Purchaser (or its designee) to the Seller Parties (or their Affiliates) pursuant
to the Sublease, Seller Parties (or their Affiliates) will be entitled to a
direct and equal offset against any amounts payable to Purchaser (or its
Affiliates) under the Management Agreement, and (4) contain such other terms and
conditions as shall be reasonably acceptable to Purchaser and Parent; provided,
however, that neither Purchaser nor its designee shall have any obligation to
enter into the Sublease and the Sublease Resolution shall not be deemed to have
occurred unless and until Purchaser has received: (A) the Lease Estoppel, duly
executed by Landlord on or after the day that is thirty (30) days prior to
Closing, or other assurances reasonably acceptable to Purchaser, each evidencing
that there are no defaults or breaches under the Real Property Lease or other
conditions that will adversely affect in any respect Purchaser’s or its
designee’s right to possess, access or otherwise quietly enjoy the Purchaser
Leased Space, (B) written consent of Landlord to the Sublease, and (C) a
non-disturbance agreement, in form reasonably satisfactory to Purchaser,
executed by Landlord, providing that, in the event of a default by Seller or its
Affiliates under the Real Property Lease or a termination thereof, that Landlord
will not disturb Subtenant’s tenancy under the Sublease and that such Sublease
shall become a direct tenancy between Landlord and Subtenant, so long as
Subtenant is not in default under its obligations under the Sublease beyond any
notice and cure periods (the “Non-Disturbance Agreement”). Notwithstanding the
foregoing, Purchaser may, in its sole and absolute discretion, but shall have no
obligation to, waive receipt of the Lease Estoppel in order to effectuate the
Sublease Resolution. The Sublease Resolution and the Direct Lease Resolution,
shall be referred to in this Agreement as the “Lease Resolution”.

(c) Purchaser (and its Affiliates) and the Seller Parties shall cooperate in
good faith in negotiating and determining the Lease Resolution with the Landlord
and shall provide each other with reasonable assistance to ensure a Lease
Resolution is resolved to the reasonable satisfaction of the parties, including,
without limitation, using commercially reasonable efforts to obtain or effect
the Lease Estoppel and, if applicable, the Non-Disturbance Agreement. Purchaser
and the Parent shall use commercially reasonable efforts to involve the other
party in any and all significant discussions and negotiations with the Landlord
concerning the Lease Resolution.

Section 5.7. Employee Matters.

(a) Purchaser (or any Affiliate) shall offer to hire, effective as of the First
Closing Date, substantially all of the Business Employees, in each case on terms
and conditions of employment that shall include generally employee benefits no
less favorable to such Business Employees than those provided to similarly
situated employees of Purchaser. All such offers of employment shall be made at
a time that is mutually agreeable to Purchaser and Parent, provided that such
offers shall be made at least five Business Days prior to the First Closing
Date, and all offers shall be subject to the consummation of the First Closing.
The Business Employees who accept such offers and commence employment with
Purchaser (or any of its Affiliates) pursuant to this Section 5.7(a) shall be
referred to herein as “Transferred Employees”.

(b) At or prior to the First Closing Date, the Seller Parties or their
Affiliates shall settle all awards payable in the common stock of Parent (“Stock
Awards”) granted to any Transferred Employee in relation to the Deferred
Compensation Agreements, whether such Stock Awards are due or payable before or
after the First Closing Date, in full satisfaction of all then outstanding
obligations under all such Stock Awards.

(c) Other than with respect to those portions of Deferred Compensation
Agreements not relating to Stock Awards, which shall be assumed by Purchaser,
neither Purchaser nor its Affiliates shall assume or have any direct or indirect
liability of any nature, whether matured or unmatured, accrued or contingent,
due or to become due, or otherwise, to any Transferred Employee (or to any
dependent, survivor, or beneficiary thereof) arising out of or in relation to
such Transferred Employee’s employment with the Seller Parties or their
Affiliates or the termination of such employment, in either case prior to the
First Closing, or any other event or circumstance occurring prior to the First
Closing. The Seller Parties or their Affiliates (other than the Subject
Entities) shall retain responsibility for and continue to pay all medical, life
insurance, disability, and other welfare plan expenses and benefits for each
Transferred Employee with respect to claims incurred by such Transferred
Employee or his covered dependents prior to the First Closing Date. For purposes
of this Section 5.7(c), a claim is deemed incurred (i) in the case of medical or
dental benefits, when the services that are the subject of the claim are
performed, (ii) in the case of life insurance, when the death occurs, (iii) in
the case of workers’ compensation benefits, when the event giving rise to the
benefits occurs, and (iv) otherwise, at the time the Transferred Employee or
covered dependent becomes entitled to payment of a benefit (assuming that all
procedural requirements are satisfied and claims applications are properly and
timely completed and submitted). The Seller Parties or their Affiliates (other
than the Subject Entities) shall retain all, and neither Purchaser nor its
Affiliates shall assume any, such liabilities or responsibilities described in
this Section 5.7(c) relating to any Business Employee who does not become a
Transferred Employee, regardless of when such liabilities or responsibilities
arise.

(d) Without limiting any provision of this Section 5.7, Purchaser shall take (or
cause to be taken) the following actions with respect to each Transferred
Employee under any Plans for which such employee may become eligible after the
First Closing: (i) waiving any limitations regarding pre existing conditions and
eligibility waiting periods under any welfare Plan maintained by Purchaser or
any of its Affiliates on and after the Closing to the extent such pre existing
condition or waiting period did not apply to the Transferred Employee under a
comparable Plan applicable to such Transferred Employee immediately prior to the
First Closing and to the extent permitted under the terms of the applicable
Plan, (ii) providing each Transferred Employee with credit for any co payments
and deductibles paid prior to the First Closing for the calendar year in which
the First Closing occurs, in satisfying any applicable deductible or out of
pocket requirements under such welfare Plan, (iii) assuming from the Seller
Parties or their Affiliates the liabilities for accrued sick leave or paid time
off to which such Transferred Employee is entitled as of immediately prior to
the First Closing as set forth on Schedule II as of June 19, 2009 and subject to
adjustments thereto by the Sellers Parties (which adjustments shall be subject
to the reasonable approval of Purchaser) at the First Closing only to reflect
any such liability for sick leave or paid time off that shall have accrued, or
shall have been used, after June 19, 2009 through immediately prior to the First
Closing; provided, however, that, in the event that any Transferred Employee
terminates their employment with Purchaser or its Affiliate on or before
December 31, 2009, Guarantor shall reimburse Purchaser for any and all amounts
actually paid to or for the benefit of such Transferred Employee with respect to
any unused accrued sick leave or paid time off in an amount not to exceed ten
(10) days worth of such leave or time; and (iv) for all purposes (other than for
purposes of benefit accruals under any defined benefit pension plan) under all
Plans applicable to the Transferred Employees, treating all service by the
Transferred Employees with the Sellers or their Affiliates before the First
Closing as service with Purchaser and its Subsidiaries, except to the extent
such recognition of service results in a duplication of benefits.

(e) Prior to the First Closing, Parent shall take all action necessary under
Parent’s 401(k) Savings Plan (the “Parent’s Savings Plan”) to permit each
Transferred Employee who is a participant in the Parent’s Savings Plan to have
any portion of an “eligible rollover distribution” (as defined in
Section 402(c)(4) of the Code) transferred in a “direct rollover” (as defined in
A 3 of Treasury Regulation § 1.401(a)(31) 1) to a tax qualified defined
contribution plan maintained by Purchaser (the “Purchaser’s Savings Plan”), to
the extent such Transferred Employee is then a participant in Purchaser’s
Savings Plan, including a “direct rollover” of any note evidencing a participant
loan under the Parent’s Savings Plan. Any rollover contemplated by this Section
5.7(e) shall be subject to the terms and conditions of Purchaser’s Savings Plan.
In addition, prior to the First Closing, Parent shall take all action necessary
under the Parent’s Savings Plan to cause the account of each Transferred
Employee who is a participant in the Parent’s Savings Plan to be fully vested
and nonforfeitable.

(f) As of the First Closing Date, Purchaser shall agree to cause Purchaser’s
employee benefit plans to accept a “spin off” of the flexible spending
reimbursement accounts (comprising the health care spending account plan and
dependent care expense account plan) for Transferred Employees from the
applicable Seller’s flexible spending plan and to honor and continue through the
end of the calendar year in which the First Closing Date occurs the elections
made by each Transferred Employee under the applicable Seller’s flexible
spending plan in respect of each flexible spending reimbursement account, to the
extent Seller transfers to Purchaser all of the Transferred Employee’s dependent
care expense account or health care spending account balance, in each case that
has been withheld or funded but not distributed to the applicable Transferred
Employee as of the First Closing Date.

(g) Nothing herein is intended to limit the right of Purchaser or its Affiliates
to (i) terminate the employment of any Transferred Employee at any time,
(ii) change or modify any Plan or arrangement at any time and in any manner, or
(iii) change or modify the terms or conditions of employment for any employees.
Nothing herein shall be construed (x) to confer on any Person, other than the
parties hereto, their successors, and permitted assigns, any benefit under or
right to enforce the provisions of this Section 5.7, (y) to cause any Person to
be a third party beneficiary of this Agreement, or (z) as an amendment or waiver
of any Plan.

(h) Upon the First Closing, Parent shall transfer to Purchaser (or any
Affiliate) master copies of all personnel files relating to Transferred
Employees, including without limitation current and historic payroll information
and information relating to flexible spending account balances and deductible
and out of pocket balances for medical benefit plan participants.

(i) The Seller Parties shall provide, or cause to be provided, to each
Transferred Employee (and each such individual’s “qualified beneficiaries”
within the meaning of Consolidated Omnibus Budget Reconciliation Act (“COBRA”))
whose “qualifying event” (within the meaning of COBRA) occurs on or prior
August 31, 2009 with such COBRA continuation coverage as any such individual has
elected or may elect. Purchaser shall provide, or cause to be provided, COBRA
continuation coverage to any Transferred Employee (and each such individual’s
qualified beneficiaries) whose qualifying event occurs after August 31, 2009.

Section 5.8. Public Announcements. Each party’s initial press release with
respect to the execution of this Agreement shall be subject to the prior review
of the other. Prior to the First Closing, neither Purchaser nor any Seller Party
nor any of their respective Affiliates shall issue or cause the dissemination of
any press release or other public announcements or statements with respect to
this Agreement or the transactions contemplated hereby without, in the case of
any such release, announcement or statement by Purchaser or any of its
Affiliates, the consent of Parent and, with respect to any such release,
announcement or statement by any Seller Party or any of its Affiliates, the
consent of Purchaser, in each such case which consent will not be unreasonably
withheld; provided, that, notwithstanding the foregoing, any party hereto may
make any disclosure with respect to this Agreement or the transactions
contemplated hereby to the extent that such disclosure is required by Law or by
any listing agreement with a national securities exchange or trading market (it
being understood that, prior to making any such disclosure, such party shall use
all reasonable efforts to consult the other parties hereto with respect to such
disclosure).

Section 5.9. Credit Support.

(a) Following the First Closing, Purchaser shall use commercially reasonable
efforts to cause itself (or an Affiliate reasonably acceptable to Parent) to be
substituted as a guarantor or obligor, only with respect to periods after the
First Closing, under any guarantee (including for performance under any
contract), support agreement, credit agreement, letter of credit or the like for
the benefit of the Subject Entities and their Subsidiaries that are set forth on
Schedule 5.9 and relate to the First Closing Funds and, in furtherance thereof,
Purchaser agrees to indemnify and hold harmless the Seller Parties and their
Affiliates from any liability incurred by the Seller Parties or their Affiliates
and arising after the First Closing with respect to any such guarantee, support
agreement, credit agreement, letter of credit or like item. Following the Second
Closing, Purchaser shall use commercially reasonable efforts to cause itself (or
an Affiliate reasonably acceptable to Parent) to be substituted as a guarantor
or obligor, only with respect to periods after the Second Closing, under any
guarantee (including for performance under any contract), support agreement,
credit agreement, letter of credit or the like for the benefit of the Subject
Entities and their Subsidiaries that are set forth on Schedule 5.9 and relate to
the Acquired Remainder Funds and, in furtherance thereof, Purchaser agrees to
indemnify and hold harmless the Seller Parties and their Affiliates from any
liability incurred by the Seller Parties or their Affiliates and arising after
the Second Closing with respect to any such guarantee, support agreement, credit
agreement, letter of credit or like item.

(b) Purchaser acknowledges that the Seller Parties or their Affiliates (other
than the Subject Entities and their Subsidiaries) have entered into the
arrangements listed in Schedule 5.9, pursuant to which (i) guarantees (including
of performance under contracts, leases or agreements), letters of credit or
other credit arrangements, including surety and performance bonds, have been
issued by or for the account of the Seller Parties or their Affiliates (other
than the Subject Entities and their Subsidiaries) or (ii) the Seller Parties or
their Affiliates (other than the Subject Entities and their Subsidiaries) are
the primary or secondary obligors on debt instruments, financing or other
contracts or agreements, in any case to support or facilitate business
transactions by the Subject Entities and their Subsidiaries. Such arrangements
are referred to herein as the “Credit Support Arrangements.” With respect to
such Credit Support Arrangements: (i) that relate to the First Closing Funds,
prior to the First Closing, Purchaser shall (A) obtain replacement Credit
Support Arrangements therefor, (B) repay, or cause the repayment of, all debt
and other obligations to which such Credit Support Arrangements relate (and
cause the cancellation of such Credit Support Arrangements) or (C) arrange for
Purchaser or one of its Affiliates to be substituted as the obligor thereunder;
and (ii) that relate to the Acquired Remainder Funds, prior to the Second
Closing, Purchaser shall (A) obtain replacement Credit Support Arrangements
therefor, (B) repay, or cause the repayment of, all debt and other obligations
to which such Credit Support Arrangements relate (and cause the cancellation of
such Credit Support Arrangements) or (C) arrange for Purchaser or one of its
Affiliates to be substituted as the obligor thereunder.

(c) The Sellers shall (and shall cause their Affiliates to) satisfy and perform
their obligations with respect to Ambac Guaranteed Funds 2030 (MMA Financial
Ambac Affordable Housing III A, L.P.) and 2039 (MMA Financial Ambac Affordable
Housing V, L.P.) (collectively, the “Ambac Funds”), including, without
limitation the obligations under the letter of credit (including any replacement
or additional letter of credit, the “Ambac Letter of Credit”), and the parties
acknowledge that these obligations shall remain the obligations of the Sellers
or their Affiliates after the First Closing and shall be deemed Excluded
Liabilities for all purposes under this Agreement and the other Transaction
Documents. Notwithstanding the foregoing obligations of the Sellers and their
Affiliates to maintain the obligations with respect to the Ambac Letter of
Credit and the Ambac Funds, Purchaser or its Affiliates shall, in connection
with its managerial and operational oversight of the applicable properties
within the Ambac Funds, manage the Ambac Funds after the First Closing in a
manner that is consistent in all material respects with the manner in which
Purchaser and its Affiliates manage similar LIHTC Funds comprising the Business.

Section 5.10. Certain Actions. The Seller Parties shall, and shall cause their
respective Affiliates to, use their respective commercially reasonable efforts
to consummate, at or prior to the First Closing, the Restructuring, the
Remainder Funds Restructuring, and a Bridge Resolution.

Section 5.11. Further Assurances; Post Closing Covenants.

(a) From time to time after the First Closing, without additional consideration,
each of the parties hereto will (or, if appropriate, cause its Affiliates to)
execute and deliver such further instruments and take such other action as may
be necessary to make effective the transactions contemplated by this Agreement
and the other Transaction Documents. If any party to this Agreement following
the First Closing shall have in its possession any asset or right that under
this Agreement should have been delivered to the other, such party shall
promptly deliver such asset or right to the other.

(b) Following the First Closing, each party will afford the other party and its
Representatives (i) such access as the other party may reasonably request to all
books, records and other data and information relating to the Subject Entities
and their Subsidiaries and the LIHTC Funds; and (ii) the right to make copies
and extracts therefrom at the cost of the party requesting such copies and
extracts. Further, each party agrees for a period extending seven years after
the First Closing Date not to destroy or otherwise dispose of any such books,
records and other data unless such party shall first offer in writing to
surrender such books, records and other data to the other party and such other
party shall not agree in writing to take possession thereof during the ten day
period after such offer is made.

(c) Following the First Closing, Purchaser shall provide (or cause to be
provided) to the Seller Parties, their Affiliates and their respective
Representatives reasonable access to all personnel, offices, employees and
properties of the Subject Entities, the LIHTC Funds and their respective
Affiliates and the books and records and other data and information relating to
the Subject Entities, their Subsidiaries, the LIHTC Funds, the Project
Partnerships and their respective Affiliates for purposes of allowing the Seller
Parties and their Affiliates to prepare, investigate or restate financial
statements of the Seller Parties or their Affiliates (including the LIHTC Funds
and the Project Partnerships) at no cost to the Seller Parties or their
Affiliates; provided, however, that the total number of employee hours that
Purchaser must commit in connection with the performance of its obligations
under this Section 5.11(c) shall not exceed 4,000 hours in the aggregate and
such obligations shall not extend past the date that is 18 months after the
First Closing Date.

Section 5.12. Exclusive Dealings. During the period from the date of this
Agreement through the earlier of the Second Closing and August 31, 2009, or the
earlier termination of this Agreement pursuant to the terms hereof, no Seller
Party shall, and the Seller Parties shall cause their respective Affiliates and
Representatives not to, directly or indirectly take any action to encourage (by
way of furnishing information or otherwise), initiate or engage in discussions
or negotiations (whether preliminary or definitive) with, or provide any
information to, participate in or facilitate in any manner any effort or attempt
by, or enter into any agreement with, any Person (other than Purchaser and its
Affiliates or Representatives) concerning (each of the following, an
“Acquisition Proposal”): (a) any direct or indirect acquisition of the equity or
other ownership interests of any Subject Entity or LIHTC Fund or any of their
respective Subsidiaries; (b) any direct or indirect merger, share or equity or
ownership interest exchange, sale of a material portion of the assets or similar
transaction or any business combination or change of control of any Subject
Entity, LIHTC Fund or any of their respective Subsidiaries or of any portion of
the Business; or (c) otherwise seek to directly or indirectly do any of the
foregoing. The Seller Parties shall, and shall cause their respective Affiliates
and Representatives to, deal exclusively with Purchaser and its Affiliates and
Representatives with respect to the transactions contemplated by this Agreement
or any other direct or indirect sale, transfer or disposition of any portion of
the Business or the equity or other ownership interests in, or the assets and
properties of, any Subject Entity, LIHTC Fund or any of their respective
Subsidiaries during the term of this Agreement. Promptly after the execution of
this Agreement, the Seller Parties shall, and shall cause their respective
Affiliates and Representatives to, cease any existing discussions or
negotiations, if any, with any Persons (other than Purchaser and its Affiliates
and Representatives) conducted heretofore with respect to any Acquisition
Proposal and request the return or destruction of any confidential information
concerning the Business or any Subject Entity, LIHTC Fund or any of their
respective Subsidiaries that has been provided to any such Person in connection
therewith.

Section 5.13. Confidentiality. For a period of two years following the First
Closing Date, the Seller Parties shall, and shall cause their respective
Affiliates, directors, managers, officers, employees, agents, attorneys,
accountants, consultants, advisors, financing sources or other representatives
(each a “Seller Representative”) to, maintain in confidence any information
concerning the Subject Entities, the LIHTC Funds and their respective
Subsidiaries, the Assets, the Assumed Liabilities, the Business and their
respective operations, and all terms and conditions of this Agreement or the
negotiations relating to this Agreement (the “Confidential Information”). Such
Confidential Information shall not be disclosed or used by the Seller Parties or
a Seller Representative without Purchaser’s prior written consent unless
(i) required to disclose such Confidential Information pursuant to any judicial
order or applicable Law or at the request of any regulatory authority or
(ii) such Confidential Information is disclosed in an action or proceeding
brought by a party to this Agreement in pursuit of its rights or in the exercise
of its remedies under this Agreement. If the Seller Parties or a Seller
Representative become legally compelled to disclose any such information or
documents, the Seller Party or Seller Representative, as applicable, shall use
commercially reasonable efforts to provide Purchaser with prompt written notice
before such disclosure to enable Purchaser either to seek, at its expense, a
protective order or other appropriate remedy preventing or prohibiting such
disclosure or to waive compliance with the provisions of this Section 5.13 or
both.

Section 5.14. Fund Cash Balance Certificate. At the First Closing, Parent shall
deliver to Purchaser a certificate (the “Fund Cash Balance Certificate”), duly
executed by an authorized officer of Parent in form and substance reasonably
satisfactory to Purchaser, (a) certifying the amount of the Fund Cash Balance
for each of the LIHTC Funds as of the First Closing Date, (b) providing a list,
by LIHTC Fund, of all outstanding Fund Cash Balances as of the First Closing
Date and the controlling depository account owner, and (c) attaching true,
correct and complete copies of the supporting bank report as of the First
Closing Date. At the First Closing, Parent shall deliver to Purchaser all
applicable monthly bank statements, for the six months preceding the month in
which the First Closing occurs and, if available, for the month in which the
First Closing occurs, supporting the Fund Cash Balances for the LIHTC Funds that
are described in the Fund Cash Balance Certificate. In the event that all
applicable monthly bank statements for the month in which the First Closing
occurs are not available, and shall have not been delivered to Purchaser at the
First Closing pursuant to the immediately preceding sentence, as promptly as
practicable after such monthly bank statements become available, Parent shall
deliver such monthly bank statements to Purchaser.

Section 5.15. Management Agreement. On, or prior to the First Closing Date, the
Seller Parties shall cause their relevant Subsidiaries to enter into the
Management Agreement with an Affiliate of Purchaser which is reasonably
acceptable to Parent.

Section 5.16. Escrow Substitution. Following the Second Closing, in the event
that (i) the Seller Parties exercise their right to substitute the entire amount
of one or more Letters of Credit with cash in accordance with Section 2.4(c)
hereof, the Seller Parties will cause the cash to be deposited into the
Collateral Amount Escrow Funds and Purchaser will release the relevant Letter(s)
of Credit upon receipt of confirmation from the Escrow Agent that such deposit
is made; (ii) the Seller Parties exercise their right to substitute cash in the
Collateral Amount Escrow with one or more Letters of Credit in accordance with
Section 2.4(b) hereof, upon Purchaser’s receipt of such Letter(s) of Credit,
Purchaser and Parent will execute and deliver to the Escrow Agent joint
instructions to release a corresponding amount of the Collateral Amount Escrow
to Seller Parties; and (iii) the Seller Parties exercise their right to
substitute a portion of one or more Letters of Credit with cash in accordance
with Section 2.4(c) hereof, the Seller Parties will cause the cash to be
deposited into the Collateral Amount Escrow and Letter(s) of Credit for the
remaining balance of the Substituted Letter(s) of Credit to be delivered to
Purchaser, and Purchaser will release the relevant Letter(s) of Credit upon
receipt of confirmation from the Escrow Agent that such deposit is made and
Purchaser’s receipt of the Letter(s) of Credit for the remaining balance of the
Substituted Letter(s) of Credit.

Section 5.17. Restructuring Transactions. At or prior to the First Closing, the
Seller Parties shall, and shall cause their respective Affiliates, to consummate
the Restructuring and the Remainder Funds Restructuring. At or prior to the
Second Closing, the Seller Parties shall, and shall cause their respective
Affiliates, to consummate the Second Closing Restructuring.

Section 5.18. Guarantee. Until the third anniversary of the First Closing Date,
Guarantor hereby unconditionally and irrevocably guarantees any and all
obligations of each of the Seller Parties under, pursuant to or in connection
with Section 7.2(g) of this Agreement.

Section 5.19. Special Limited Partner Substitutions.

(a) In the event that, at any time prior to such time that Purchaser shall have
directly or indirectly acquired SLP, the general partner of any Project
Partnership in which a First Closing Fund or Acquired Remainder Fund holds,
directly or indirectly, limited partnership interests breaches the partnership
agreement of any such Project Partnership and such breach gives rise to the
right of SLP, as special limited partner in such Project Partnership, to elect a
substitute general partner of such Project Partnership, the Seller Parties
shall, promptly (but not more than two Business Days) after becoming aware of
such breach, provide written notice thereof to Purchaser (which notice shall
include a certification by the Seller Parties to Purchaser of the occurrence of
such a breach and the triggering of such right) and, upon receipt of such notice
or otherwise becoming aware of such breach, Purchaser may deliver written
instructions to the Seller Parties directing them to, and upon receipt of such
instructions from Purchaser the Seller Parties shall, cause (including, without
limitation, by granting the Purchase or its designee a proxy over the exercise
of such right) SLP, as special limited partner in such Project Partnership, to
exercise such right to elect a substitute general partner to such Project
Partnership (which substitute general partner shall be identified by Purchaser
in such notice to the Seller Parties) as soon as reasonably practicable after
receipt by the Seller Parties of such notice from Purchaser.

(b) In the event that Purchaser shall have not directly or indirectly acquired
SLP at the First Closing, from and after the First Closing and until such time
as Purchaser shall have directly or indirectly acquired SLP, any and all funds
received by, or on behalf of, SLP as the special limited partner in a Project
Partnership in which a First Closing Fund holds, directly or indirectly, limited
partnership interests shall be directed by the Seller Parties to one or more
accounts designated by Purchaser in writing from time to time. In the event that
Purchaser shall have not directly or indirectly acquired SLP at the Second
Closing, from and after the Second Closing and until such time as Purchaser
shall have directly or indirectly acquired SLP, any and all funds received by,
or on behalf of, SLP as the special limited partner in a Project Partnership in
which an Acquired Remainder Fund holds, directly or indirectly, limited
partnership interests shall be directed by the Seller Parties to one or more
accounts designated by Purchaser in writing from time to time.

(c) In the event that, at any time after such time that Purchaser shall have
directly or indirectly acquired SLP, the general partner of any Project
Partnership in which a Remainder Fund (other than any Remainder Fund that
becomes an Acquired Remainder Fund) holds, directly or indirectly, limited
partnership interests breaches the partnership agreement of any such Project
Partnership and such breach gives rise to the right of SLP, as special limited
partner in such Project Partnership, to elect a substitute general partner of
such Project Partnership, the Seller Parties may provide written notice thereof
to Purchaser (which notice shall include a certification by the Seller Parties
to Purchaser of the occurrence of such a breach and the triggering of such
right) instructing Purchaser to cause SLP, and Purchaser shall thereupon use its
commercially reasonable efforts to cause (including, without limitation, by
granting the Seller Parties or their designee a proxy over the exercise of such
right) SLP, as special limited partner in such Project Partnership, to exercise
such right to elect a substitute general partner to such Project Partnership
(which substitute general partner shall be identified by the Seller Parties in
such notice to Purchaser) as soon as reasonably practicable after receipt by
Purchaser of such notice from the Seller Parties.

(d) From and after such time that Purchaser shall have directly or indirectly
acquired SLP, any and all funds received by, or on behalf of, SLP as the special
limited partner in a Project Partnership in which a Remainder Fund that does not
become an Acquired Remainder Fund holds, directly or indirectly, limited
partnership interests shall be directed by Purchaser to one or more accounts
designated by the Seller Parties in writing from time to time.

Section 5.20. Remainder Fund Put Option.

(a) From and after the Second Closing and until December 31, 2009 (the
“Remainder Fund Put Option Period”), the Seller Parties (or their Affiliates)
shall have the option (the “Remainder Fund Put Option”) to require Purchaser (or
its designee) to purchase therefrom each Remainder Fund (a “Put Option Fund”)
that shall have not become an Acquired Remainder Fund. The purchase price which
Purchaser (or its designee) shall pay for the Fund Interests of each Put Option
Fund shall be an amount equal to the Remainder Fund Valuation Amount with
respect to such Put Option Fund, which amount shall bear interest for the
benefit of the Seller Parties (or their Affiliates) at an annual rate equal to
8%, calculated based on a 365 day year from the First Closing Date until the
date of the closing (the “Put Option Closing”) of the purchase and sale of the
Fund Interests of such Put Option Fund pursuant to this Section 5.20 (such
Remainder Fund Valuation Amount with respect to such Put Option Fund, together
with such interest thereon, the “Put Option Purchase Price”).

(b) The Seller Parties (or their Affiliates) shall exercise the Remainder Fund
Put Option by delivering written notice thereof to Purchaser (the “Put Option
Notice”) at any time and from time to time during the Remainder Fund Put Option
Period, which Put Option Notice shall set forth: (i) each Put Option Fund with
respect to which such exercise of the Remainder Fund Put Option shall apply; and
(ii) the date, which date shall be not less than 30 nor more than 45 days after
the date on which Purchaser shall have received such Put Option Notice, on which
the Put Option Closing with respect to the Put Option Funds identified in such
Put Option Notice shall occur, provided that the Purchaser shall have the right
to accelerate the date of such Put Option Closing to any date that is sooner
than the date set forth in such Put Option Notice.

(c) The respective obligations of each party to effect any Put Option Closing
are subject to the satisfaction or waiver at or prior to such Put Option Closing
of the following conditions:

(i) all material consents and approvals of any Governmental Authority, including
any consents and approvals of HUD or other applicable state housing agency,
required for the consummation of such Put Option Closing as contemplated by this
Agreement shall have been obtained; and

(ii) no Law, order, decree or injunction shall have been enacted, entered,
promulgated or enforced by a Governmental Authority that prohibits or renders
illegal the consummation of such Put Option Closing as contemplated by this
Agreement.

(d) The obligations of Purchaser (or its designee) to effect any Put Option
Closing and to pay the Put Option Purchase Price are further subject to the
satisfaction or waiver at or prior to such Put Option Closing of the following
conditions:

(i) any and all third party and Governmental Authority consents and approvals
required to directly or indirectly transfer to Purchaser (or its designee) the
Fund Interests of the Put Option Funds to be directly or indirectly acquired by
Purchaser (or its designee) at such Put Option Closing shall have been obtained
and shall be in full force and effect; and

(ii) the Seller Parties shall have delivered or caused to be delivered the
following:



  (A)   evidence reasonably acceptable to Purchaser of the transfer to Purchaser
(or its designee) of good and valid title to the Fund Interests of the Put
Option Funds to be directly or indirectly acquired by Purchaser (or its
designee) at such Put Option Closing; and



  (B)   a certification, dated as of the date of such Put Option Closing, in the
form contained in Treasury Regulations Section 1.1445-2(b)(2)(iv) to the effect
that no transferor of the Fund Interests of the Put Option Funds to be directly
or indirectly acquired by Purchaser (or its designee) at such Put Option Closing
is a “foreign person.”

(e) The obligations of the Seller Parties (or their Affiliates) to effect any
Put Option Closing are further subject to the satisfaction or waiver at or prior
to such Put Option Closing of the following condition:

(i) Purchaser shall have delivered or caused to be delivered to the Seller
Parties (or their Affiliates) the Put Option Purchase Price with respect to each
Put Option Fund to be directly or indirectly acquired by Purchaser at such Put
Option Closing.

(f) From and after each Put Option Closing, each Put Option Fund the Fund
Interests of which shall have been directly or indirectly acquired by Purchaser
(or its designee) at such Put Option Closing shall be deemed to be an Acquired
Remainder Fund, and such Fund Interests shall be deemed to be Second Closing
Interests, for all purposes under this Agreement (other than Section 2.2(b)) and
the other Transaction Documents.

(g) From and after January 1, 2010, any Remainder Funds which do not become
Acquired Remainder Funds will be managed by Purchaser (or its designee) pursuant
to the Management Agreement in a manner similar to the Merrill Lynch guaranteed
funds described therein with an annual, market-based fee to be determined by
good faith negotiation based on the particular funds to be managed.

ARTICLE VI.

CONDITIONS

Section 6.1. Conditions to Each Party’s Obligations to Effect the First Closing.
The respective obligations of each party to effect the First Closing are subject
to the satisfaction or waiver at or prior to the First Closing of the following
conditions:

(a) All material consents and approvals of any Governmental Authority, including
any consents and approvals of HUD or other applicable state housing agency,
required for the consummation of the First Closing as contemplated by this
Agreement shall have been obtained.

(b) The Lease Resolution shall have occurred and shall be in full force and
effect.

(c) No Law, order, decree or injunction shall have been enacted, entered,
promulgated or enforced by a Governmental Authority that prohibits or renders
illegal the consummation of the transactions contemplated by this Agreement.

Section 6.2. Conditions to Purchaser’s Obligations to Effect the First Closing.
The obligations of Purchaser to effect the First Closing are further subject to
the satisfaction or waiver at or prior to the First Closing of the following
conditions:

(a) Each of the representations and warranties made by the Seller Parties in
this Agreement disregarding all materiality and Business Material Adverse Effect
qualifications, shall be true and correct as of the date of this Agreement and
at, and as of, the First Closing Date as if made on the First Closing Date
(except that representations and warranties that expressly speak as of a
specified date or time need only be true and correct as of such specified date
or time), except where the failure of such representations and warranties to be
so true and correct would not, individually or in the aggregate have, or
reasonably be likely to have, a Business Material Adverse Effect.

(b) The Seller Parties shall have performed and complied in all material
respects with the agreements, covenants and obligations required by this
Agreement to be so performed or complied with by the Seller Parties at or before
the First Closing.

(c) The Seller Parties shall have delivered to Purchaser a certificate, dated
the First Closing Date and duly executed by an authorized officer of each Seller
Party, in form and substance reasonably satisfactory to Purchaser, in which the
Seller Parties shall have jointly and severally certified to Purchaser that the
conditions specified in Section 6.2(a), (b), (e), and (f) have been satisfied.

(d) The Sellers shall have provided to Purchaser a certification, dated as of
the First Closing Date, in the form contained in Treasury Regulations
Section 1.1445-2(b)(2)(iv) to the effect that no Seller is a “foreign person.”

(e) Since the date of this Agreement, no Business Material Adverse Effect shall
have occurred.

(f) The Restructuring shall have been consummated and shall be in full force and
effect.

(g) The Remainder Funds Restructuring shall have been consummated and shall be
in full force and effect.

(h) The Seller Parties shall have delivered or caused to be delivered the
documents, agreements, instruments and other items required to be delivered
pursuant to Section 2.11 in accordance with the terms thereof.

Section 6.3. Conditions to the Seller Parties’ Obligations to Effect the First
Closing. The obligations of the Seller Parties to effect the First Closing are
further subject to the satisfaction or waiver at or prior to the First Closing
of the following conditions:

(a) Each of the representations and warranties made by Purchaser in this
Agreement disregarding materiality and Purchaser Material Adverse Effect
qualifications, shall be true and correct as of the date of this Agreement and
at, and as of, the First Closing Date as if made on the First Closing Date
(except that representations and warranties that expressly speak as of a
specified date or time need only be true and correct as of such specified date
or time), except where the failure of such representations and warranties to be
so true and correct would not, individually or in the aggregate have, or
reasonably be likely to have, a Purchaser Material Adverse Effect.

(b) Purchaser shall have performed and complied with, in all material respects,
the agreements, covenants and obligations required by this Agreement to be so
performed or complied with by Purchaser at or before the First Closing.

(c) Purchaser shall have delivered to the Seller Parties a certificate, dated
the First Closing Date and duly executed by an authorized officer of Purchaser,
in form and substance reasonably satisfactory to Parent, in which Purchaser
shall have certified to each of the Seller Parties that the conditions specified
in Section 6.3(a) and (b) have been satisfied.

(d) Purchaser shall have delivered or caused to be delivered the documents,
agreements, instruments and other items required to be delivered pursuant to
Section 2.9 in accordance with the terms thereof.

Section 6.4. Conditions to Each Party’s Obligations to Effect the Second
Closing. The respective obligations of each party to effect the Second Closing
are subject to the satisfaction or waiver at or prior to the Second Closing of
the following conditions:

(a) All material consents and approvals of any Governmental Authority, including
any consents and approvals of HUD or other applicable state housing agency,
required for the consummation of the Second Closing as contemplated by this
Agreement shall have been obtained.

(b) No Law, order, decree or injunction shall have been enacted, entered,
promulgated or enforced by a Governmental Authority that prohibits or renders
illegal the consummation of the transactions contemplated by this Agreement.

Section 6.5. Conditions to Purchaser’s Obligations to Effect the Second Closing.
The obligations of Purchaser to effect the Second Closing are further subject to
the satisfaction or waiver at or prior to the Second Closing of the following
conditions:

(a) The Second Closing Restructuring shall have been consummated and shall be in
full force and effect.

(b) The Sellers shall have provided to Purchaser a certification, dated as of
the Second Closing Date, in the form contained in Treasury Regulations
Section 1.1445-2(b)(2)(iv) to the effect that no Seller is a “foreign person.”

(c) The Seller Parties shall have delivered or caused to be delivered the
documents, agreements, instruments and other items required to be delivered
pursuant to Section 2.12 in accordance with the terms thereof.

Section 6.6. Conditions to the Seller Parties’ Obligations to Effect the Second
Closing. The obligations of the Seller Parties to effect the Second Closing are
further subject to the satisfaction or waiver at or prior to the Second Closing
of the following condition:

(a) Purchaser shall have delivered or caused to be delivered the documents,
agreements, instruments and other items required to be delivered pursuant to
Section 2.12 in accordance with the terms thereof.

ARTICLE VII.

SURVIVAL; INDEMNIFICATION

Section 7.1. Survival of Representations, Warranties, Covenants and Agreements.

(a) The representations and warranties of the Sellers and Purchaser contained in
this Agreement will survive the First Closing: (i) indefinitely, with respect to
the representations and warranties contained in Sections 3.1, 3.2(a), 3.3, 3.4,
4.1 and 4.2(a) (collectively, the “Fundamental Representations”); (ii) until
60 days following the expiration of all applicable statutes of limitation, with
respect to the representations and warranties contained in Section 3.7; and
(iii) until the 15 month anniversary of the First Closing Date, in the case of
all other representations and warranties; provided, however, that any
representation or warranty that would otherwise terminate in accordance with
clause (ii) or (iii) above will continue to survive if a notice of a claim shall
have been given under this Article VII on or prior to such date on which it
otherwise would terminate, until the related claim for indemnification has been
satisfied or otherwise resolved as provided in this Article VII. Except as
otherwise expressly provided in this Agreement, each covenant hereunder shall
survive until it is fully performed.

(b) For purposes of this Agreement, the Seller Parties’ representations and
warranties shall be deemed to include the Seller Disclosure Schedule.

Section 7.2. Indemnification by the Seller Parties. The Seller Parties shall,
jointly and severally, indemnify and hold harmless Purchaser, its Affiliates
(including, from and after the First Closing, the Subject Entities and their
respective Subsidiaries that are directly or indirectly acquired by Purchaser
(or its designee) at the First Closing and, from and after the Second Closing,
the other Subject Entities and their respective Subsidiaries) and their
respective successors and their respective shareholders, officers (or
individuals in similar positions), directors (or individuals in similar
positions), employees and agents (collectively, the “Purchaser Indemnified
Parties”) from and against any and all Losses that may be asserted against, or
paid, suffered or incurred by any Purchaser Indemnified Party that arise out of
or result from or relate to:

(a) any inaccuracy in or any breach of any representation and warranty made by
the Seller Parties (or any of them) in this Agreement;

(b) any failure by the Seller Parties (or any of them) to perform or fulfill any
of their covenants or agreements under this Agreement;

(c) any failure of the Seller Parties or any of their Affiliates to satisfy or
perform their obligations with respect to the Ambac Funds or the Ambac Letter of
Credit, including, without limitation, any failure of the Seller Parties or any
of their Affiliates to maintain and keep outstanding the Ambac Letter of Credit
during any period that any of them is required to do so pursuant to the terms of
such obligations of the Seller Parties or any of their Affiliates with respect
to the Ambac Funds;

(d) any Excluded Asset or Excluded Liability;

(e) Taxes of any Subject Entity or (to the extent allocable or attributable to
any of the Seller Parties’ direct or indirect economic interest therein which is
transferred pursuant to this Agreement) any of their respective Subsidiaries, in
each case for all Pre-Closing Tax Periods, it being understood for the avoidance
of doubt that the sole Losses for which the Seller Parties shall have an
indemnification obligation under this Section 7.2(e) shall be the Taxes
described in this Section 7.2(e) and any reasonable costs or expenses incurred
in connection with an audit or other administrative or judicial proceeding with
respect to such Taxes;

(f) Taxes imposed on any Subject Entity or (to the extent allocable or
attributable to any of the Seller Parties’ direct or indirect economic interest
therein which is transferred pursuant to this Agreement) any of their respective
Subsidiaries resulting by reason of the several liability of any Subject Entity
or any of their respective Subsidiaries pursuant to Treasury Regulations §
1.1502 6 or any analogous state, local or foreign Law or by reason of any
Subject Entity or any of their respective Subsidiaries having been a member of
any consolidated, combined or unitary group on or prior to the First Closing
Date, it being understood for the avoidance of doubt that the sole Losses for
which the Seller Parties shall have an indemnification obligation under this
Section 7.2(f) shall be the Taxes described in this Section 7.2(f) and any
reasonable costs or expenses incurred in connection with an audit or other
administrative or judicial proceeding with respect to such Taxes; or

(g) any liability or obligation on the part of MMA Special Limited Partner, Inc.
to indemnify any other Person pursuant to any agreement set forth on
Schedule 7.2(g).

Section 7.3. Indemnification by Purchaser. Purchaser shall indemnify and hold
harmless the Seller Parties and their Affiliates and their respective successors
and their respective shareholders, officers (or individuals in similar
positions), directors (or individuals in similar positions), employees and
agents (collectively, the “Seller Indemnified Parties”) from and against any and
all Losses that may be asserted against, or paid, suffered or incurred by any
Seller Indemnified Party that arise out of or result from or relating to (a) the
inaccuracy of any representation or warranty made by Purchaser in this
Agreement, or (b) any failure by Purchaser to perform or fulfill any of its
covenants or agreements required to be performed by Purchaser under this
Agreement.

Section 7.4. Limitations. No amounts of indemnity shall be payable as a result
of any claim arising under Section 7.2(a) (excluding claims thereunder in
respect of any inaccuracy or breach of any Fundamental Representation for which
no Deductible shall apply), unless and until the Purchaser Indemnified Parties
have suffered, incurred, sustained or become subject to Losses under
Section 7.2(a) in excess of $250,000 in the aggregate (the “Deductible”), in
which case the Purchaser Indemnified Parties may bring a claim for all Losses in
excess of such Deductible; provided, that the amount of Losses with respect to
such claim exceeds $10,000 (any claim involving Losses equal to or less than
such amount being referred to as a “De Minimis Claim”) and that no such De
Minimis Claims shall be taken in to account in aggregating Losses under this
Agreement to satisfy the Deductible. The maximum liability of the Seller Parties
under Section 7.2(a) (excluding claims thereunder in respect of any inaccuracy
or breach of any Fundamental Representation for which no maximum liability
amount shall apply) shall not exceed $2,500,000 in the aggregate (the “Indemnity
Amount”). No amounts of indemnity shall be payable as a result of any claim
arising under Section 7.3(a) (excluding claims thereunder in respect of any
inaccuracy or breach of any Fundamental Representation, for which no Deductible
amount shall apply), unless and until the Seller Indemnified Parties have
suffered, incurred, sustained or become subject to Losses referred to under
Section 7.3(a) in excess of the Deductible in the aggregate (other than De
Minimis Claims), in which case the Seller Indemnified Parties may bring a claim
for all Losses in excess of such Deductible and the maximum liability of
Purchaser under Section 7.3 shall not exceed the Indemnity Amount.

Section 7.5. Method of Asserting Claims. All claims for indemnification by any
Indemnified Party under this Article VII shall be asserted and resolved as
follows:

(a) If an Indemnified Party intends to seek indemnification under this
Article VII, it shall promptly notify the Indemnifying Party in writing of such
claim. The failure to provide such notice will not affect any rights hereunder
except to the extent the Indemnifying Party is materially prejudiced thereby.

(b) If such claim involves a claim by a third party against the Indemnified
Party, the Indemnifying Party may, within ten days after receipt of such notice
and upon notice to the Indemnified Party, assume, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, the settlement or defense thereof (in which case any Loss
associated therewith shall be the sole responsibility of the Indemnifying
Party); provided, that the Indemnified Party may participate in such settlement
or defense through counsel chosen by it at its sole expense. If the Indemnified
Party determines in good faith that representation by the Indemnifying Party’s
counsel of both the Indemnifying Party and the Indemnified Party may present
such counsel with a conflict of interest, then the Indemnifying Party shall pay
the reasonable fees and expenses of the Indemnified Party’s counsel.
Notwithstanding the foregoing, (i) the Indemnified Party may take over the
control of the defense or settlement of a third party claim at any time if it
irrevocably waives its right to indemnity under this Article VII with respect to
such claim and (ii) the Indemnifying Party may not, without the consent of the
Indemnified Party, settle or compromise any action or consent to the entry of
any judgment, such consent not to be unreasonably withheld. The Indemnified
Party shall not pay or settle any such claim without the Indemnifying Party’s
consent, such consent not to be unreasonably withheld.

Section 7.6. Additional Matters Relating to Indemnification.

(a) The parties agree that any indemnification payments made with respect to
this Agreement shall be treated for all Tax purposes as an adjustment to the
First Closing Purchase Price and the Second Closing Purchase Price (as
applicable).

(b) Any Losses shall be computed net of any insurance, tax or other benefits
actually recognized by the Indemnified Party.

(c) In determining whether any Losses have been sustained or incurred, and in
calculating the amount of such Losses, due to any inaccuracy or breach of any
representation, warranty or covenant of the Seller Parties or Purchaser set
forth in this Agreement, the terms “material,” “in all material respects,”
“Business Material Adverse Effect”, “Purchaser Material Adverse Effect” and
words of similar import are to be disregarded and given no effect.

(d) Each Indemnified Party shall use its commercially reasonable efforts to
mitigate its Losses hereunder.

Section 7.7. Exclusive Remedy, etc. This Article VII shall be the exclusive
remedy following the First Closing for any matters in connection with this
Agreement and the transactions contemplated hereby, other than any remedies for
fraud.

ARTICLE VIII.

TERMINATION OF AGREEMENT

Section 8.1. Termination. This Agreement may be terminated, and the transactions
contemplated by this Agreement may be abandoned, at any time prior to the First
Closing by:

(a) the mutual written agreement of Parent and Purchaser;

(b) either Parent or Purchaser if any court of competent jurisdiction or other
competent Governmental Authority shall have enacted or issued a Law, order,
decree or injunction or taken any other action permanently restraining,
enjoining or otherwise prohibiting or rendering illegal all or any material
portion of the transactions contemplated by this Agreement and such Law, order,
decree or injunction or other action shall have become final and nonappealable;

(c) Purchaser, in the event (i) of a material breach of this Agreement by any
Seller Party that is not cured within 30 days following notification thereof by
Purchaser to Parent or (ii) the satisfaction of any condition set forth in
Section 6.1 or 6.2 becomes incapable, provided, that the failure of such
condition to be satisfied is not caused by a breach of this Agreement by
Purchaser;

(d) Parent, in the event (i) of a material breach of this Agreement by Purchaser
that is not cured within 30 days following notification thereof by Parent to
Purchaser or (ii) the satisfaction of any condition set forth in Section 6.1 or
6.3 becomes incapable; provided, that the failure of such condition to be
satisfied is not caused by a breach of this Agreement by any Seller Party;

(e) Purchaser, if a Bankruptcy Event shall have occurred;

(f) Parent, if all of the conditions set forth in Section 6.1 and 6.2 shall have
been satisfied or waived and Purchaser shall have failed for any reason to
consummate the First Closing within three Business Days after the date on which
such conditions shall have been so satisfied or waived (provided, that such
conditions remain satisfied or waived on such third Business Day);

(g) Parent, if the First Closing shall not have occurred on or before July 17,
2009, unless the failure to consummate the First Closing is due to the failure
to act by any of the Seller Parties, provided that, in the event that the
conditions set forth in Sections 6.1(a) and 6.1(b) shall have not been satisfied
on or before July 17, 2009, Parent shall not have the right to terminate this
Agreement pursuant to this Section 8.1(g) until after August 14, 2009, unless
the failure to consummate the First Closing on or before such date is due to the
failure to act by any of the Seller Parties; or

(h) Purchaser, if the First Closing shall not have occurred on or before
August 14, 2009, unless the failure to consummate the First Closing is due to
the failure to act by Purchaser, provided that, in the event that the conditions
set forth in Sections 6.1(a) and 6.1(b) shall have not been satisfied on or
before August 14, 2009, Purchaser shall not have the right to terminate this
Agreement pursuant to this Section 8.1(h) until after August 31, 2009, unless
the failure to consummate the First Closing on or before such date is due to the
failure to act by Purchaser.

Section 8.2. Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, this Agreement will forthwith become null and void, and have no
further force or effect, without any liability on the part of any party hereto
or its Affiliates, directors, officers or stockholders; provided, that (a) the
provisions of this Section 8.2 and Article IX hereof shall survive any such
termination and (b) nothing contained in this Section 8.2 shall relieve any
party from liability for any breach of this Agreement occurring prior to any
such termination.

Section 8.3. Termination Option. Without limiting the provisions of Section 8.1
or 8.2, Purchaser shall have the option to terminate this Agreement (the
“Termination Option”) at any time from and after the date of this Agreement
until the earlier of (i) the day that is ten Business Days after the date on
which all of the conditions set forth in Section 6.1 and 6.2 shall have been
satisfied or waived (other than such conditions that, by their nature, are to be
satisfied at the First Closing); (ii) the day on which any Seller Party receives
written notice from Purchaser that a Business Material Adverse Effect has
occurred; or (iii) the day Purchaser or any of its Affiliates commences an
action or files a claim in any court in relation to any action, suit or
proceeding arising out of or in connection with this Agreement or any other
Transaction Document, or the transactions contemplated hereby or thereby (the
“Option Period”). The Termination Option will become null and void, and have no
further force or effect, and Purchaser’s right to terminate this Agreement
pursuant to the Termination Option will cease, immediately upon the expiration
of the Option Period. From and after the expiration of the Option Period, unless
prior thereto Purchaser shall have terminated this Agreement in accordance with
Section 8.1 or (subject to the payment of the Option Exercise Fee as provided
below in this Section 8.3) this Section 8.3, in the event that all of the
conditions set forth in Section 6.1 and 6.2 shall have been satisfied or waived
and Purchaser shall have failed to effect the First Closing, (a) the sole and
exclusive remedy available to the Seller Parties and their Affiliates in respect
of such failure to effect the First Closing will be $1,000,000 plus an amount
equal to all reasonable and documented legal fees and expenses of the Seller
Parties incurred in connection with any action or claim brought by Purchaser in
any court in relation to any action, suit or proceeding arising out of or in
connection with this Agreement or any other Transaction Document, or the
transactions contemplated hereby or thereby, provided that, for the avoidance of
doubt, neither any Seller Party nor of its Affiliates shall seek, or be entitled
in any respect to, punitive, exemplary, consequential, incidental or special
damages, and (b) Purchaser shall no longer be entitled to seek specific
performance of the Seller Parties’ obligations hereunder pursuant to
Section 9.10. For the avoidance of doubt, Purchaser’s right to seek specific
performance of the Seller Parties’ obligations under Section 9.10 shall remain
unaffected and in full force and effect except in the limited circumstances set
forth in the immediately preceding sentence of this Section 8.3. Purchaser may
exercise the Termination Option at any time during the Option Period by
delivering notice in accordance with Section 9.1 to the Seller Parties, and
simultaneously paying to the Seller Parties, by wire transfer of immediately
available funds to one or more accounts specified by Parent in writing (or, if
no such written specification is given by Parent to Purchaser prior to
Purchaser’s exercise of the Termination Option, by check payable to Parent), an
amount in cash equal to $1,000,000, without deduction or set off (the “Option
Exercise Fee”), in which case the payment of the Option Exercise Fee shall be
the sole and exclusive remedy available to the Seller Parties and their
Affiliates with respect to any termination of this Agreement pursuant to this
Section 8.3 or any breach by Purchaser or any of its Affiliates under this
Agreement or any of the other Transaction Documents or any failure by Purchaser
to effect or consummate any of the transactions contemplated by this Agreement.

ARTICLE IX.

MISCELLANEOUS

Section 9.1. Notices. All notices, requests and other communications under this
Agreement must be in writing and will be deemed to have been duly given upon
receipt to the parties at the following addresses or facsimiles (or at such
other address or facsimile for a party as shall be specified by the notice):

If to the Seller Parties:

Municipal Mortgage & Equity LLC
Pier IV Building
621 East Pratt Street, 3rd Floor
Baltimore, MD 21202
Attn: General Counsel
Facsimile: (410) 727 5387

MMA Equity Corporation
621 E. Pratt St., Ste 300
Baltimore, MD 21202
Attention: General Counsel
Facsimile: (410) 727 5387

MMA Financial TC Corp.
621 E. Pratt St., Ste 300
Baltimore, MD 21202
Attention: General Counsel
Facsimile: (410) 727 5387

With a copy (which shall not constitute notice) to:

Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention: Brian Hoffmann
Facsimile: (212) 878-8375

If to Purchaser:

JEN I, L.P.
c/o JEN Partners, LLC
551 Madison Avenue
New York, NY 10022
Attention: Reuben S. Leibowitz
Facsimile: (212) 755-3066

With a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention:
Steven A. Seidman
A. Mark Getachew
Facsimile: (212) 728 8111

Section 9.2. Entire Agreement. This Agreement, the Exhibits and Schedules hereto
(including the Seller Disclosure Schedule), the other Transaction Documents and
the Confidentiality Agreement dated as of July 9, 2008 between JEN Partners, LLC
(an Affiliate of Purchaser) and Parent constitute the entire agreement among the
parties hereto, and supersede all prior and contemporaneous discussions and
agreements, both written and oral, among such parties, with respect to the
subject matter hereof.

Section 9.3. Expenses. Except as otherwise expressly provided in this Agreement
(including as provided in Sections 5.3(d), 8.2, and 8.3), whether or not the
transactions contemplated by this Agreement are consummated, each party will pay
its own costs and expenses incurred in connection with the negotiation,
execution, delivery, consummation and performance of this Agreement and the
other Transaction Documents and the transactions contemplated by this Agreement
and the other Transaction Documents.

Section 9.4. Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.

Section 9.5. Amendment. This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of Parent and
Purchaser.

Section 9.6. No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third party beneficiary rights upon any other Person.

Section 9.7. Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation under this Agreement may be assigned by any party to this
Agreement by operation of law or otherwise without the prior written consent of
each other party to this Agreement; provided, however, that Purchaser may,
without the consent of any other party hereto, assign (in whole or in part) this
Agreement and any and all of its rights and obligations hereunder to one or more
of its Affiliates; provided, further, that no such assignment shall relieve
Purchaser of its obligations under this Agreement. Any attempted or purported
assignment of this Agreement or any rights or obligations hereunder other than
in accordance with this Section 9.7 shall be void. Subject to the foregoing,
this Agreement is binding upon, inures to the benefit of and is enforceable by
the parties to this Agreement and their respective successors and assigns.

Section 9.8. CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY COURT OF THE STATE
OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND AGREES THAT
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURT (AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER OBJECTION TO
VENUE THEREIN); PROVIDED, HOWEVER, THAT SUCH CONSENT TO JURISDICTION IS SOLELY
FOR THE PURPOSE REFERRED TO IN THIS SECTION 9.8 AND SHALL NOT BE DEEMED TO BE A
GENERAL SUBMISSION TO THE JURISDICTION OF SAID COURTS OR IN THE STATE OF NEW
YORK OTHER THAN FOR SUCH PURPOSE. Any and all process may be served in any
action, suit or proceeding arising in connection with this Agreement or the
other Transaction Documents by complying with the provisions of Section 9.1.
Such service of process shall have the same effect as if the party being served
were a resident in the State of New York and had been lawfully served with such
process in such jurisdiction. The parties hereby waive all claims of error by
reason of such service. Nothing herein shall affect the right of any party to
service process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the other in any other jurisdiction to
enforce judgments or rulings of the aforementioned courts.

Section 9.9. Waivers.

(a) EXCEPT IN THE CASE OF A WILLFUL BREACH, THE PARTIES TO THIS AGREEMENT
EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO RECOVER PUNITIVE, EXEMPLARY, LOST
PROFITS, CONSEQUENTIAL OR SIMILAR DAMAGES IN ANY ARBITRATION, LAWSUIT,
LITIGATION OR PROCEEDING ARISING OUT OF OR RESULTING FROM ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR CLAIM WHICH MAY
ARISE OUT OF OR RELATE TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(c) EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (iii) IT MAKES SUCH WAIVERS VOLUNTARILY AND (iv) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.9.

Section 9.10. Specific Performance. The Seller Parties hereby agree that if any
of the provisions of this Agreement were not performed by any Seller Party in
accordance with their specific terms or were otherwise breached by any Seller
Party, Purchaser would suffer irreparable damages, no adequate remedy for such
damages at Law would exist and such damages would be difficult to determine, and
that Purchaser shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at Law or equity.

Section 9.11. Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future applicable Law,
and if the rights or obligations of any party hereto under this Agreement will
not be materially and adversely affected thereby, (a) such provision will be
fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

Section 9.12. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD FOR THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

Section 9.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

Section 9.14. Disclosure Schedules. The disclosure of any item or matter in the
Seller Disclosure Schedule shall not be deemed to constitute an admission by the
Seller Parties that such item or matter is material for purposes of this
Agreement.

[Signatures begin on the next page]

IN WITNESS WHEREOF, the parties have duly executed this Purchase and Sale
Agreement as of the date first above written.

JEN I, L.P.

By: JEN Partners, LLC,

its general partner

By: /s/ Ruben S. Leibowitz
Name: Reuben S. Leibowitz
Title: Managing Member


MUNICIPAL MORTGAGE & EQUITY, LLC

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: President and CEO


MMA EQUITY CORPORATION

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: President and CEO


MMA FINANCIAL TC CORP.

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: President and CEO


MUNIMAE TEI HOLDINGS LLC

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: President and CEO


